
 
Exhibit 10.1

 
 

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
AVIS BUDGET HOLDINGS, LLC,
 
AVIS BUDGET CAR RENTAL, LLC,
as Borrower,
 
The Subsidiary Borrowers from Time to Time Parties Hereto,
 
The Several Lenders from Time to Time Parties Hereto,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
 
CITICORP USA, INC,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK


and


THE ROYAL BANK OF SCOTLAND PLC,


as Co - Documentation Agents,


Dated as of May 3, 2011
 


 


JPMORGAN SECURITIES LLC
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

 


 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 


 

   
Page
   
 
SECTION 1.                      DEFINITIONS
 
 
1
   
1.1           Defined Terms
1
   
1.2           Other Definitional Provisions
29
   
 
SECTION 2.                      AMOUNT AND TERMS OF COMMITMENTS
 
 
30
 
   
2.1           Term Commitments
30
   
2.2           Procedure for Term Loan Borrowing
30
   
2.3           Repayment of Term Loans
30
   
2.4           Revolving Commitments
30
   
2.5           Procedure for Revolving Loan Borrowing
31
   
2.6           Swingline Commitment
31
 
   
2.7           Procedure for Swingline Borrowing; Refunding of Swingline Loans
32
   
2.8           Commitment Fees, etc.
33
   
2.9           Termination or Reduction of Revolving Commitments
33
   
2.10           Optional Prepayments
34
   
2.11           Mandatory Prepayments
34
   
2.12           Conversion and Continuation Options
34
   
2.13           Limitations on Eurocurrency Tranches
35
   
2.14           Interest Rates and Payment Dates
35
   
2.15           Computation of Interest and Fees
36
   
2.16           Inability to Determine Interest Rate
36
   
2.17           Pro Rata Treatment and Payments
36
   
2.18           Requirements of Law
38
   
2.19           Taxes
39
   
2.20           Indemnity
41
   
2.21           Change of Lending Office
42
   
2.22           Replacement of Lenders
42
   
2.23           Incremental Facilities
42
   
2.24           Prepayments Required Due to Currency Fluctuation
45
   
2.25           Defaulting Lenders
45
   
2.26           Extension of the Revolving Facility
47
   
 
SECTION 3.                      LETTERS OF CREDIT
 
 
49
 
   
3.1           L/C Commitment
49
   
3.2           Procedure for Issuance of Letter of Credit
49
   
3.3           Fees and Other Charges
50
   
3.4           L/C Participations
50
   
3.5           Reimbursement Obligation of the Borrower
51
   
3.6           Obligations Absolute
51
   
3.7           Letter of Credit Payments
51
   
3.8           Applications
52
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
3.9           Existing Letters of Credit
52
   
 
SECTION 4.                      REPRESENTATIONS AND WARRANTIES
 
 
52
   
4.1           Financial Condition
52
   
4.2           No Change
52
   
4.3           Existence; Compliance with Law
52
   
4.4           Power; Authorization; Enforceable Obligations
53
   
4.5           No Legal Bar
53
   
4.6           Litigation
53
   
4.7           No Default
53
   
4.8           Ownership of Property; Liens
53
   
4.9           Intellectual Property
53
   
4.10         Taxes
54
   
4.11         Federal Regulations
54
   
4.12         ERISA
54
   
4.13         Investment Company Act; Other Regulations
54
   
4.14         Subsidiaries
54
   
4.15         Use of Proceeds
55
   
4.16         Accuracy of Information, etc
55
   
4.17         Security Documents
55
   
 
SECTION 5.                      CONDITIONS PRECEDENT
 
 
56
   
5.1           Amendment and Restatement Effective Date
56
   
5.2           Conditions to Each Extension of Credit
58
   
 
SECTION 6.                      AFFIRMATIVE COVENANTS
 
 
58
   
6.1           Financial Statements
58
   
6.2           Certificates; Other Information
59
   
6.3           Payment of Obligations
60
   
6.4           Maintenance of Existence; Compliance
60
   
6.5           Maintenance of Property; Insurance
60
   
6.6           Inspection of Property; Books and Records; Discussionw
60
   
6.7           Notices
60
   
6.8           Environmental Laws
61
   
6.9           Additional Collateral etc.
61
   
6.10         DTA Acquisition etc
63
   
6.11         Post-Closing Obligations
63
   
 
SECTION 7.                      NEGATIVE COVENANTS
 
 
63
   
7.1           Financial Condition Covenants.
63
   
7.2           Indebtedness
65
   
7.3           Liens
67
   
7.4           Fundamental Changes
69
   
7.5           Disposition of Property
69
 

 
 
 

--------------------------------------------------------------------------------

 

 
7.6           Restricted Payments
71
   
7.7           Investments
71
   
7.8           Optional Payments and Modifications of Certain Agreements
74
   
7.9           Transactions with Affiliates
75
   
7.10         Sales and Leasebacks
75
   
7.11         Changes in Fiscal Periods
75
   
7.12         Clauses Restricting Subsidiary Distributions
75
   
7.13          Lines of Business
76
   
7.14           Business Activities of Holdings
76
   
 
SECTION 8.                      EVENTS OF DEFAULT
 
 
76
   
 
SECTION 9.                      THE AGENTS
 
 
79
   
9.1           Appointment
79
   
9.2           Delegation of Duties
79
   
9.3           Exculpatory Provisions
79
   
9.4           Reliance by Administrative Agent
80
   
9.5           Notice of Default
80
   
9.6           Non-Reliance on Agents and Other Lenders
80
   
9.7           Indemnification
81
   
9.8           Agent in Its Individual Capacity
81
   
9.9           Successor Administrative Agent
81
   
9.10           Co-Documentation Agents and Syndication Agent
82
   
 
SECTION 10.                    MISCELLANEOUS
 
 
82
   
10.1           Amendments and Waivers
82
   
10.2           Notices
83
   
10.3           No Waiver; Cumulative Remedie
84
   
10.4           Survival of Representations and Warranties
85
   
10.5           Payment of Expenses and Taxes
85
   
10.6           Successors and Assigns; Participations and Assignments
86
   
10.7           Adjustments; Set-off
89
   
10.8           Counterparts
89
   
10.9           Severability
89
   
10.10         Integration
89
   
10.11         GOVERNING LAW
90
   
10.12         Submission To Jurisdiction; Waivers
90
   
10.13         Judgment
90
   
10.14         Acknowledgements
90
   
10.15         Releases of Guarantees and Liens
91
   
10.16         Confidentiality
91
   
10.17         WAIVERS OF JURY TRIAL
92
   
10.18         USA Patriot Act
92
   
10.19         Effect of Amendment and Restatement
92
 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULES
 
1.1A         Commitments
1.1B          Excluded Subsidiaries
1.1C          Mandatory Costs
1.1D          Separation Agreement
1.1E          Tax Sharing Agreement
1.1F           Mortgaged Properties
3.9             Existing Letters of Credit
4.4             Consents, Authorizations, Filings and Notices
4.9             Intellectual Property Matters
4.14           Subsidiaries
4.17           UCC Filing Jurisdictions
7.2(f)         Existing Indebtedness
7.3(g)        Existing Liens
7.5(h)        Dispositions
7.7(k)         Investments
7.9              Permitted Transactions
7.12            Certain Agreements

 
EXHIBITS:
A           Form of Amended and Restated Guarantee and Collateral Agreement
B           Form of Compliance Certificate
C           Form of Closing Certificate
D           Form of Assignment and Assumption
E           Form of Legal Opinion of Kirkland & Ellis LLP
F           Form of Exemption Certificate
G           Form of Joinder


ANNEXES:
A           Form of Fleet Financing Forecast


 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 3,
2011, among AVIS BUDGET HOLDINGS, LLC, a Delaware limited liability company
(“Holdings”), AVIS BUDGET CAR RENTAL, LLC, a Delaware limited liability company
(the “Borrower”), the Subsidiary Borrowers (as defined herein) from time to time
parties hereto, the several banks and other financial institutions or entities
from time to time parties hereto (the “Lenders”), DEUTSCHE BANK SECURITIES INC.,
as syndication agent (in such capacity, the “Syndication Agent”), CITICORP USA,
INC., BANK OF AMERICA, N.A., CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
BARCLAYS BANK PLC and THE ROYAL BANK OF SCOTLAND PLC, as co-documentation agents
(in such capacity, the “Co-Documentation Agents”), and JPMORGAN CHASE BANK,
N.A., as administrative agent.


The Borrower and Holding are parties to the Credit Agreement dated as of April
19, 2006 (the “Original Credit Agreement”, as amended by the First Amendment
dated as of December 23, 2008, the Second Amendment dated as of March 10, 2010,
the Third Amendment dated as of July 21, 2010, the Fourth Amendment dated as of
October 6, 2010 and in effect immediately prior to the date hereof, the
“Existing Credit Agreement”) with several banks and other financial institutions
or entities parties as lenders and agents thereto and JPMorgan Chase Bank, N.A.,
as administrative agent.  The parties to the Existing Credit Agreement have
agreed to amend the Existing Credit Agreement in certain respects and to restate
the Existing Credit Agreement as so amended as provided in this Agreement (and,
in that connection, certain lenders not currently party to the Existing Credit
Agreement shall become a party as lenders hereunder), effective upon the
satisfaction of certain conditions precedent set forth in Section 5.1.
Accordingly, the parties hereto agree that on the Restatement Effective Date (as
defined below) the Existing Credit Agreement shall be amended and restated as
follows:
 
SECTION 1.                      DEFINITIONS
1.1 Defined Terms.  As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABG”: Avis Budget Group, Inc., a Delaware corporation.
 
“ABG Convertible Notes”: 3.50% convertible senior notes due in 2014 issued by
ABG or any Indebtedness issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease or refund such convertible
senior notes.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b)(i) the Federal Funds Effective Rate in effect on such day plus (ii) ½
of 1% and (c)(i) the Eurocurrency Rate for a one month interest period in effect
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus (ii) 1%.  For purposes hereof:  (1) “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank as its prime rate in effect at its principal office in New York City
(the Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank in connection with extensions of credit to debtors) and (2)
the Eurocurrency Rate for any day shall be based on the rate for deposits in
Dollars appearing on the Reuters BBA LIBOR Rates Page 3750 (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day.  Any change in the ABR due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate, respectively.
 
 “ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
 
1

--------------------------------------------------------------------------------

 
“AESOP Base Indenture”:  the Second Amended and Restated Base Indenture, dated
as of June 3, 2004, between the AESOP Issuer and the AESOP Trustee, as amended,
modified or supplemented from time to time.
 
“AESOP Financing Program”:  the transactions contemplated by the AESOP Base
Indenture, as it may be from time to time further amended, supplemented or
modified, and the instruments and agreements referenced therein and otherwise
executed in connection therewith, and any successor program.
 
“AESOP Indebtedness”:  any Indebtedness incurred pursuant to the AESOP Financing
Program.
 
“AESOP Issuer”:  Avis Budget Rental Car Funding (AESOP) LLC.
 
“AESOP Trustee”:  The Bank of New York Mellon Trust Company, N.A., in its
capacity as Trustee under the AESOP Base Indenture.
 
“Administrative Agent”:  JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.
 
“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
 
“Agents”:  the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (i) the aggregate then unpaid principal amount of such Lender’s
Term Loans and (ii) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”: (a) with respect to Term Loans, (i) 3.25% in the case of
ABR Loans and (ii) 4.25% in the case of Eurocurrency Loans and (b) with respect
to Revolving Loans, a rate determined in accordance with the Pricing Grid.
 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
 
2

--------------------------------------------------------------------------------

 
“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (j), (k), (l), (m) or (o) of Section 7.5) that yields gross proceeds to any
Loan Party (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$25,000,000.
 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.
 
“Australian Dollars” and “A$”:  the lawful money of Australia.
 
“Available Amount”: on any date of determination:
 
(a) 50% of the Consolidated Net Income determined on a cumulative basis since
the fiscal quarter commencing on or about April 1, 2010 for each fiscal quarter
of the Borrower for which financial statements have been delivered pursuant to
Section 6.1; plus
 
(b) the aggregate amount of the Net Cash Proceeds of any issuance or sale of
Capital Stock by the Borrower after the Restatement Effective Date and prior to
the date of determination; plus
 
(c) the net cash proceeds received by any of the Loan Parties as a return
(whether by dividend, interest, distributions, returns of capital, repayments or
otherwise) on any Investment after the Restatement Effective Date and prior to
the date of determination, minus
 
(d) the sum of the amount of Available Amounts used to (x) make Restricted
Payments pursuant to Section 7.6(h), (y) fund Investments pursuant to Section
7.7(t), (z) make voluntary or optional payments, prepayments, repurchases or
redemptions of or optionally or voluntarily defease or segregate funds with
respect to certain Indebtedness pursuant to Section 7.8(a)(v), in each case,
after the Restatement Effective Date and prior to the date of determination;
 
provided, that, for purposes of this definition, the following shall be excluded
from the calculation of Consolidated Net Income: (i) (x) the amount of
separation, integration, restructuring and severance cash items incurred within
twelve months of the date of the consummation of DTA Acquisition Step 2 in
connection with the DTA Acquisition in an aggregate amount not to exceed
$20,000,000 and (y) any non-cash impairment charges associated with, or any
other write-offs of, intangibles (including goodwill) and (ii) the income of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of the income is not at
the time permitted by operation of the terms of its charter, or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.
 
 “Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
 
 
3

--------------------------------------------------------------------------------

 
“Avis Budget Finance”:  Avis Budget Finance, Inc., a Delaware corporation.
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower or any Subsidiary
Borrower as a date on which the Borrower or such Subsidiary Borrower requests
the relevant Lenders to make Loans hereunder.
 
“Budget”:  as defined in Section 6.2(c).
 
“Budget Truck Division”:  the truck rental business of Budget Rent A Car System,
Inc. and its Subsidiaries.
 
“Business Day”:  any day other than a Saturday, Sunday or other day on which
banks in the State of New York are permitted to close; provided, however, that
when used in connection with a Eurocurrency Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
or deposits in any Optional Currency, as applicable, in the London Interbank
market.
 
“Canadian Dollars” and “C$”:  the lawful money of Canada.
 
“Canadian Securitization Entity”: WTH Funding Limited Partnership, WTH Car
Rental Limited Partnership, each an Ontario limited partnership, and any other
special purpose entity formed for the purpose of engaging in vehicle financing
in Canada including, without limitation, any other partnerships formed from time
to time and each of the special purpose entities that may be partners in WTH
Funding Limited Partnership, WTH Car Rental Limited Partnership or in any other
such partnerships.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents”:  any of the following, to the extent acquired for investment
and not with a view to achieving trading profits: (a) obligations fully backed
by the full faith and credit of the federal government of the United States or
any Member State or any agency or instrumentality thereof maturing not in excess
of twelve months from the date of acquisition, (b) commercial paper maturing not
in excess of twelve months from the date of acquisition and rated at least “P-1”
by Moody’s or “A-1” by S&P on the date of such acquisition, (c) the following
obligations of any Lender or any domestic commercial bank having capital and
surplus in excess of $500,000,000, which has, or the holding company of which
has, a commercial paper rating meeting the requirements specified in clause (b)
above: (i) time deposits,
 
 
4

--------------------------------------------------------------------------------

 
certificates of deposit and acceptances maturing not in excess of twelve months
from the date of acquisition, or (ii) repurchase obligations with a term of not
more than thirty days for underlying securities of the type referred to in
clause (a) above, (d) money market funds that invest exclusively in interest
bearing, short-term money market instruments and adhere to the minimum credit
standards established by Rule 2a-7 of the Investment Company Act of 1940, as
amended, (e) municipal securities: (i) for which the pricing period in effect is
not more than twelve months long and (ii) rated at least “P-1” by Moody’s or
“A-1” by S&P and (f) foreign investments substantially comparable to the
investments described in clauses (b), (c), (d) and (e) above in connection with
managing cash of any Subsidiary having operations in a foreign country.
 
“Cash Items Cap”: as defined in the definition of “Consolidated EBITDA”.
 
 “Change in Control”: (a) the acquisition by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the Restatement Effective Date), directly or
indirectly, beneficially or of record, of ownership or control of in excess of
50% of the voting common stock of ABG on a fully diluted basis at any time or
(b) if at any time, individuals who at the Restatement Effective Date
constituted the board of directors of ABG (together with any new directors whose
election by such board of directors or whose nomination for election by the
shareholders of ABG, as the case may be, was approved by a vote of the majority
of the directors then still in office who were either directors at the
Restatement Effective Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors of ABG, (c) ABG shall cease to own, directly or through one
or more Wholly-Owned Subsidiaries, all of the capital stock of Holdings, free
and clear of any direct or indirect Liens (other than statutory Liens) or (d)
Holdings shall cease to directly own all of the capital stock of the Borrower,
free and clear of any direct or indirect Liens (other than statutory Liens or
Liens created by the Loan Documents).
 
“Closing Date”:  April 19, 2006.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Co-Documentation Agent”:  as defined in the preamble hereto.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
provided, however, that Collateral shall not include the assets of any Foreign
Subsidiary or more than 65% of the Capital Stock of any Foreign Subsidiary.
 
“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.
 
“Commitment Fee Rate”:  0.50% per annum.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
 
5

--------------------------------------------------------------------------------

 
“Collateralized”:  secured by cash collateral arrangements and/or backstop
letters of credit entered into on terms and in amounts reasonably satisfactory
to the Administrative Agent and the relevant Issuing Lender.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated April 2011 with respect to the syndication of the Revolving Facility
provided herein.
 
“Consolidated EBITDA”:  without duplication, for any period, Consolidated Net
Income plus
 
(a)  
provision for taxes based on income;

 
(b)  
depreciation expense (excluding any such expense attributable to depreciation of
Eligible Assets);

 
(c)  
Consolidated Total Interest Expense;

 
(d)  
amortization expense (excluding any such expense attributable to amortization of
Eligible Assets);

 
(e)  
non-cash stock option and restricted stock grant expense;

 
(f)  
(i) separation, integration, restructuring and severance cash items and (ii)
other extraordinary, unusual, exceptional or non-recurring cash items, in the
case of each of (i) and (ii) in an aggregate amount not to exceed $75,000,000 in
any period of four consecutive fiscal quarters (the “Cash Items Cap”); provided
that, upon consummation of DTA Acquisition Step 1, to the extent paid or
incurred in connection with the DTA Acquisition, the Cash Items Cap shall be
increased as follows until the end of the period ending on the last day of the
eighth full fiscal quarter immediately following the date of the consummation of
DTA Acquisition Step 1: (x) $150,000,000 for any period ended after the date of
the consummation of DTA Acquisition Step 1 through the sixth full fiscal quarter
immediately following such date, (y) $120,000,000 for the period ended on the
last day of the seventh full fiscal quarter immediately following the date of
the consummation of DTA Acquisition Step 1 and (z) $90,000,000 for the period
ended on the last day of the eighth full fiscal quarter immediately following
the date of the consummation of DTA Acquisition Step 1;

 
(g)  
other unusual or non-recurring non-cash expenses or losses, including fees,
expenses and charges associated with the transactions contemplated by the
Separation Agreement;

 
 
 
6

--------------------------------------------------------------------------------

 
 
(h)  
unrealized losses from interest rate, foreign exchange and gasoline Swap
Agreements;

 
(i)  
any other non-cash charges and expenses (including amortization of deferred
financing fees), in the case of each of (a)-(h) above, to the extent such items
are reflected as a charge in the calculation of Consolidated Net Income for such
period;

 
(j)  
 fees, expenses and transaction costs paid or incurred in connection with the
DTA Acquisition and the financing thereof, whether or not successful;

 
(k)  
the amount of cost savings, operating expense reductions and synergies projected
by the Borrower in good faith to be realized not later than the end of the sixth
full fiscal quarter immediately following the date of DTA Acquisition Step 1 in
connection with the DTA Acquisition as a result of specified actions taken or
with respect to which substantial steps have been taken by the Borrower
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) a
certificate signed by a Responsible Officer shall be delivered to the
Administrative Agent together with the Compliance Certificate required to be
delivered pursuant to Section 6.2(b), certifying that such cost savings,
operating expense reductions and synergies are reasonably expected and factually
supportable in the good faith judgment of the Borrower, (B) the aggregate amount
of cost savings, operating expense reductions and projected synergies added
pursuant to this clause (k) shall not exceed $180,000,000 in the aggregate
during the term of this Agreement, (C) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (k) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period,
and (D) projected amounts (and amounts not yet realized) may no longer be added
in calculating Consolidated EBITDA pursuant to this clause (k) to the extent
occurring more than four full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies;

 
(l)  
the amount of cost savings, operating expense reductions and synergies projected
by the Borrower in good faith to be realized not later than the end of the
fourth full fiscal quarter immediately following the closing of a Permitted
Acquisition in connection with such Permitted Acquisition as a result of
specified actions taken or with respect to which substantial steps have been
taken by the Borrower (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that (A) a certificate signed by a Responsible Officer shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 6.2(b), certifying that such cost
savings, operating expense reductions and synergies are reasonably expected and
factually supportable in the good faith judgment of the Borrower, (B) the
aggregate amount of cost savings, operating expense reductions and projected
synergies added pursuant to this clause (l) shall not exceed $25,000,000 in the
aggregate in any period of four consecutive fiscal quarters, (C) no cost
savings, operating expense reductions and synergies shall be added pursuant to
this clause (l) to the extent duplicative of any expenses or charges

 
 
 
7

--------------------------------------------------------------------------------

 
 
  
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, and (D) projected amounts (and amounts not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (l) to the extent occurring more than four full fiscal quarters
after the specified action taken in order to realize such projected cost
savings, operating expense reductions and synergies; and

 
(m)  
 fees and expenses paid or incurred in connection with any Permitted Acquisition
or other Investment, Material Disposition, issuance or amendment of Indebtedness
or Capital Stock, whether or not successful.

 
Notwithstanding the foregoing, in calculating Consolidated EBITDA for any
period, pro forma effect shall be given to (i)(A) any non-recurring gains
(losses) on business unit dispositions outside the ordinary course of business
and (B) any unusual or non-recurring non-cash income, in the case of each of (A)
and (B) above, to the extent such items are reflected as income (losses) in the
calculation of Consolidated Net Income for such period and (ii) any cash
payments made during such period in respect of items described in clause (g) and
(h) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or non-cash or unrealized losses were reflected as a charge in the
calculation of Consolidated Net Income, all as determined on a consolidated
basis in accordance with GAAP. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Leverage Ratio, (i)
if at any time during or following such Reference Period the Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during or following such Reference Period the Borrower or any
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference
Period.  As used in this definition, “Material Acquisition” means the DTA
Acquisition Step 1 and any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $25,000,000;
and “Material Disposition” means any Disposition of property or series of
related Dispositions of property under Section 7.5(f), (g) or (h) that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$25,000,000.
 
“Consolidated Financial Statements”:  as defined in Section 4.1(b).
 
“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense”:  for any period, (a) total interest expense
paid or payable in cash (including that properly attributable to Capital Leases
Obligations, but excluding in any event (w) all capitalized interest and
amortization of debt discount and debt issuance costs, (x) upfront fees in
connection with any debt issuance and fees and expenses in connection with any
amendment of debt, and (y) debt extinguishment costs) of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing paid or payable
in cash and net cash costs (or minus net profits) under interest rate Swap
Agreements minus, (b) without duplication, any interest income of the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP during such
period (other than interest income earned on any Related Eligible
Assets).  Notwithstanding the foregoing, interest
 
 
8

--------------------------------------------------------------------------------

 
expense in respect of any (i) Securitization Indebtedness, (ii) AESOP
Indebtedness or (iii) Recourse Vehicle Indebtedness, in an amount, for this
clause (iii), of up to $750,000,000, shall not be included in Consolidated
Interest Expense; provided that for any period when the Consolidated Leverage
Ratio is less than 3.25 to 1.00, interest expense on Recourse Vehicle
Indebtedness in an amount up to $850,000,000 shall not be included in
Consolidated Interest Expense.  For purposes of calculating Consolidated
Interest Expense related to Recourse Vehicle Indebtedness for any period, such
amount shall be equal to the product of the following formula on the date of
determination to the extent that the amount of Recourse Vehicle Indebtedness
exceeds $750,000,000 or $850,000,000, as applicable, at any time during such
period:
 

 
Recourse Vehicle Indebtedness – $750,000,000 (or $850,000,000, as applicable)
x
total cash interest expense on Recourse Vehicle Indebtedness
     
Recourse Vehicle Indebtedness
   

 
“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
 
“Consolidated Net Income”:  for any period for which such amount is being
determined, the net income (or loss) of the Borrower and its Subsidiaries during
such period determined on a consolidated basis for such period taken as a single
accounting period in accordance with GAAP; provided that there shall be excluded
(i) income (loss) of any Person (other than a Subsidiary of the Borrower) in
which the Borrower or any of its Subsidiaries has any equity investment or
comparable interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or its Subsidiaries by such Person
during such period, (ii) any extraordinary after-tax gains, (iii) any
extraordinary pretax losses and expenses, (iv) any unusual pretax non-cash
losses and expenses and (v) any income (loss) for such period from discontinued
operations in accordance with GAAP.
 
 
“Consolidated Secured Debt”:  at any date, the sum of the aggregate principal
amount of all Consolidated Total Debt that is secured by a Lien on any asset of
the Borrower or its Subsidiaries.  
 
 
“Consolidated Secured Leverage Ratio”:  as at the last day of any period, the
ratio of (a) Consolidated Secured Debt on such day to (b) Consolidated EBITDA
for such period.  
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of (a)
all Indebtedness of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP plus (b) the aggregate principal
amount of the ABG Convertible Notes outstanding at such date; provided that, for
purposes of this definition, Indebtedness shall not include (i)(x)
Securitization Indebtedness, (y) AESOP Indebtedness or (z) Recourse Vehicle
Indebtedness up to $750,000,000; provided further that, for any period when the
Consolidated Leverage Ratio is less than 3.25 to 1.00, Recourse Vehicle
Indebtedness up to $850,000,000 shall be excluded from Consolidated Total Debt,
(ii) the aggregate undrawn amount of outstanding Letters of Credit or any other
letters of credit, or (iii) obligations under Swap Agreements.  In addition, for
purposes of this definition, the amount of (A) Indebtedness of the Borrower and
its Subsidiaries at any date shall be reduced (but not to less than zero) by the
amount of Excess Cash and (B) the ABG Convertible Notes at any date shall be
reduced (but not to less than zero) by the amount of (1) cash and Cash
Equivalents of the ABG at such date and (2) the amount of any Indebtedness owed
to ABG by the Borrower and its subsidiaries at such date.
 
“Consolidated Total Interest Expense”:  for any period, without duplications (a)
total interest expense paid or payable in cash (including that properly
attributable to Capital Leases Obligations) plus, (b)(x) all capitalized
interest and amortization of debt discount and debt issuance costs and (y) debt
extinguishment costs, in each case, of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP including, without limitation, all
commissions, discounts and other fees and
 
 
9

--------------------------------------------------------------------------------

 
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs (or minus net profits) under interest rate Swap Agreements
minus, (c) without duplication, any interest income of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP during such period
(other than interest income earned on any Related Eligible
Assets).  Notwithstanding the foregoing, interest expense in respect of any (i)
Securitization Indebtedness, (ii) AESOP Indebtedness or (iii) Recourse Vehicle
Indebtedness, in an amount, for this clause (iii), up to $750,000,000, shall not
be included in Consolidated Total Interest Expense; provided that for any period
when the Consolidated Leverage Ratio is less than 3.25 to 1.00, interest expense
on Recourse Vehicle Indebtedness in an amount up to $850,000,000 shall not be
included in Consolidated Total Interest Expense.  For purposes of calculating
Consolidated Total Interest Expense related to Recourse Vehicle Indebtedness for
any period, such amount shall be equal to the product of the following formula
on the date of determination to the extent that the amount of Recourse Vehicle
Indebtedness exceeds $750,000,000 or $850,000,000, as applicable, at any time
during such period:
 

 
Recourse Vehicle Indebtedness – $750,000,000 (or $850,000,000, as applicable)
x
total interest expense on Recourse Vehicle Indebtedness
   
Recourse Vehicle Indebtedness
 

 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Currency”:  Dollars or any Optional Currency.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, unless such requirement
to fund such Loan or participation in Letters of Credit or Swingline Loans is
based on such Lender's good faith determination that the conditions precedent to
funding such Loan or participation in Letters of Credit or Swingline Loans under
this Agreement have not been satisfied and such Lender has notified the
Administrative Agent  in writing to that effect, (b) notified the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
generally under this Agreement or has made a public statement to the effect that
it does not intend to comply with its funding obligations generally under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within three Business Days after written request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, provided that such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, or (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
ownership interest in such Lender or a parent company thereof or the exercise of
control over a Lender or parent company thereof by a Governmental Authority or
instrumentality thereof.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment (other than a collateral assignment), conveyance, transfer
or other disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.
 
 
10

--------------------------------------------------------------------------------

 
“Disqualified Stock”: with respect to any Person, any Capital Stock that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event (other
than following the occurrence of a Change in Control or other similar event
described under such terms as a “change in control,” or an Asset Sale) (i)
matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise, (ii) is convertible or exchangeable for Indebtedness or Disqualified
Stock or (iii) is redeemable at the option of the holder thereof (other than
following the occurrence of a Change in Control or other similar event described
under such terms as a “change in control,” or an Asset Sale), in whole or in
part, in each case on or prior to the Final Revolving Termination Date.
 
 “Dollar Equivalent”:  on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Optional Currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent.  In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the Borrower or any
Subsidiary Borrower delivers a request for Revolving Loans or on such other date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement.  As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
 
“Dollars” and “$”:  the lawful money of the United States.
 
“Dollar Target”: Dollar Thrifty Automotive Group, Inc.
 
“Dollar Target Credit Agreement”: the Credit Agreement, dated as of June 15,
2007, among Dollar Target as the borrower, Deutsche Bank Trust Company Americas,
as the administrative agent and the lenders and financial institutions party
thereto, as the same may be amended, restated, refinanced, replaced or otherwise
modified from time to time.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States, but excluding any Subsidiary
substantially all the assets of which consists of stock of a Foreign Subsidiary.
 
“Domestic Subsidiary Borrower”:  any Subsidiary Borrower which is a Domestic
Subsidiary.
 
“DTA Acquisition Step 1”:  the acquisition by the Borrower or a Subsidiary
Guarantor of at least a majority of the outstanding Capital Stock of Dollar
Target.
 
“DTA Acquisition Step 2”:  the acquisition by the Borrower or a Subsidiary
Guarantor of 100% of the outstanding Capital Stock of Dollar Target.
 
“DTA Acquisition”: collectively, DTA Acquisition Step 1 and DTA Acquisition Step
2.
 
“Eligible Assets”:  any of the following and any proceeds thereof: (a) assets
(and interests in assets) that are of the type described as “assets under
vehicle programs” in the consolidated financial statements of the Borrower and
its Subsidiaries, dated December 31, 2010, which shall include, without
limitation, vehicles, vehicle leases, fleet maintenance contracts, fleet
management contracts, other service contracts, receivables generated by any of
the foregoing and other asset servicing rights, and (b) equity interests or
other securities issued by any Subsidiary or other Person issuing securities or
incurring
 
 
11

--------------------------------------------------------------------------------

 
Indebtedness secured by, payable from or representing beneficial interests in,
or holding title or ownership interests in, assets of the type described in
clause (a) above or interests in such assets.
 
“Environmental Laws”:  all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Materials of Environmental
Concern or to health and safety matters, including without limitation, the Clean
Water Act also known as the Federal Water Pollution Control Act (“FWPCA”)
33 U.S.C. § 1251 et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq.,
the Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C.
§§ 136 et seq., the Surface Mining Control and Reclamation Act (“SMCRA”),
30 U.S.C. §§ 1201 etseq., the Comprehensive Environmental Response, Compensation
and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the Superfund Amendment
and Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat. 1613, the
Emergency Planning and Community Right to Know Act (“ECPCRKA”), 42 U.S.C.
§ 11001 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
§ 6901 etseq., the Occupational Safety and Health Act as amended (“OSHA”),
29 U.S.C. § 655 and § 657, together, in each case, with any amendment thereto,
and the regulations adopted and binding publications promulgated thereunder and
all substitutions thereof.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Euro” and “€”:  the official currency of the European Union.
 
“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars or the applicable Optional Currency for a
period equal to such Interest Period commencing on the first day of such
Interest Period appearing on the applicable page of the Reuters Screen LIBOR01
Page as of 11:00 A.M., London time, two Business Days prior to the beginning of
such Interest Period.  In the event that such rate does not appear on such page
of the Reuters screen (or otherwise on such screen), the “Eurocurrency Base
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurocurrency rates for the applicable Currency
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits or deposits in the applicable Optional Currency at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the London interbank eurocurrency for delivery on the
first day of such Interest Period for the number of days comprised therein.
 
“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
 
“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
 

 
Eurocurrency Base Rate
   
1.00 - Eurocurrency Reserve Requirements
 

 
 
; provided that with respect to any Eurocurrency Loan denominated in Euro or
Pounds Sterling, the Eurocurrency Rate shall the mean the Eurocurrency Base Rate
plus if applicable, as reasonably determined by the Administrative Agent in
accordance with Schedule 1.1C, the Mandatory Costs; and provided further
 
 
12

--------------------------------------------------------------------------------

 
that the Eurocurrency Rate applicable to any Term Loan shall, in any event, be
at all times no less than 1.50%.
 
“Eurocurrency Reserve Requirements”:  a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D).  Such reserve percentages shall include those imposed
under Regulation D.  Eurocurrency Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under Regulation
D.  Eurocurrency Reserve Requirements shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
 
“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash”:  all cash and Cash Equivalents of the Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
GAAP in excess of $25,000,000.
 
“Exchange Rate”:  for any day with respect to any Optional Currency, the rate at
which such Optional Currency may be exchanged into Dollars, as set forth at
11:00 A.M., London time, on such day on the applicable Reuters currency page
with respect to such Optional Currency.  In the event that such rate does not
appear on the applicable Reuters currency page, the Exchange Rate with respect
to such Optional Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London Interbank market or other market where its
foreign currency exchange operations in respect of such Optional Currency are
then being conducted, at or about 11:00 A.M., London time, on such day for the
purchase of Dollars with such Optional Currency, for delivery two Business Days
later; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
 
“Excluded Person”:  as defined in the definition of “Subsidiary”.
 
“Excluded Subsidiary”:  each Subsidiary listed on Schedule 1.1B, the Regulated
Subsidiary, any Immaterial Subsidiary, any Insurance Subsidiary, and any other
Subsidiary so long as the Borrower or any Subsidiary of the Borrower does not
have the controlling authority under the organizational documents of such
Excluded Subsidiary to incur Indebtedness on its behalf or grant Liens on its
assets (other than purchase money security interests).
 
“Excluded Taxes”:  as defined in Section 2.19(a).
 
 
“Existing Credit Agreement”: as defined in the preamble hereto.
 
 
“Existing Letters of Credit”:  as defined in Section 3.9.
 
 
13

--------------------------------------------------------------------------------

 
“Extended Revolving Commitment”:  as defined in Section 2.26(a).
 
“Extended Revolving Loan”: as defined in Section 2.26(a).
 
“Extension”: as defined in Section 2.26(a).
 
“Extension Offer”: as defined in Section 2.26(a).
 
“Extension Offer Date”: as defined in Section 2.26(a).
 
“Facility”:  each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).
 
“FATCA”: Sections 1471 through 1474 of the Code and any regulations or official
interpretations thereof.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.
 
“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
 
“Final Revolving Termination Date”: at any date of determination, the latest
termination or expiration date applicable to any Revolving Loan or Revolving
Commitment hereunder at such time, including the final termination or expiration
date of any Incremental Revolving Commitments and any Extended Revolving Loans
or Extended Revolving Commitments, in each case, extended in accordance with
this Agreement from time to time.
 
“Final Term Loan Maturity Date”: at any date of determination, the latest
maturity date applicable to any Term Loan hereunder at such time, including the
final maturity date of any Incremental Term Loans and any Replacement Term
Loans, in each case, extended in accordance with this Agreement from time to
time.
 
“Fleet Financing Forecast”:  the Borrower’s annual forecast of financing needs
for its domestic rental car rental fleet (including detailed sources and uses),
substantially in the form set forth in Annex A.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.
 
 
14

--------------------------------------------------------------------------------

 
“Governmental Authority”:  any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, or any
federal, state or municipal court, in each case whether of the United States or
foreign.
 
“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Subsidiaries.
 
“Guarantee and Collateral Agreement”:  the Amended and Restated Guarantee and
Collateral Agreement, dated as of the Restatement Effective Date, as amended,
modified or supplemented from time to time.
 
“Guarantee Obligation”:  any obligation, contingent or otherwise, of the Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness (including reasonable fees and expenses related thereto)
or to purchase (or to advance or supply funds for the purchase of) any security
for the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, however, that the amount of any Guarantee Obligation
shall be limited to the extent necessary so that such amount does not exceed the
value of the assets of such Person (as reflected on a consolidated balance sheet
of such Person prepared in accordance with GAAP) to which any creditor or
beneficiary of such Guarantee Obligation would have recourse.
 
Notwithstanding the foregoing definition, the term “Guarantee Obligation” shall
not include any direct or indirect obligation of a Person as a general partner
of a general partnership or a joint venturer of a joint venture in respect of
Indebtedness of such general partnership or joint venture, to the extent such
Indebtedness is contractually non-recourse to the assets of such Person as a
general partner or joint venturer (other than assets comprising the capital of
such general partnership or joint venture).  The term “Guarantee Obligation”
shall not include endorsements for collection or deposit in the ordinary course
of business.
 
“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.
 
 “Holdings”:  as defined in the preamble hereto.
 
“Immaterial Subsidiary”:  any Subsidiary or a group of Subsidiaries of the
Borrower which, as of any date of determination, when taken together, does not
have assets with a value in excess of 1.0% of the total assets of the Borrower
and its Subsidiaries on a consolidated basis.
 
 “Increased Amount Date”:  is defined in Section 2.23.
 
“Incremental Commitments”:  is defined in Section 2.23.
 
“Incremental Commitment Agreement”:  is defined in Section 2.23.
 
“Incremental Loan Commitments”:  is defined in Section 2.23.
 
“Incremental Revolving Commitments”:  is defined in Section 2.23.
 
 
15

--------------------------------------------------------------------------------

 
“Incremental Revolving Lender”:  is defined in Section 2.23.
 
“Incremental Revolving Loan”:  is defined in Section 2.23.
 
“Incremental Synthetic Deposit”:  is defined in Section 2.23.
 
“Incremental Synthetic L/C Commitments”:  is defined in Section 2.23.
 
“Incremental Synthetic L/C Facility”: is defined in Section 2.23.
 
“Incremental Synthetic L/C Lender”:  is defined in Section 2.23.
 
“Incremental Term Loan”:  is defined in Section 2.23.
 
“Incremental Term Loan Commitments”:  is defined in Section 2.23.
 
“Incremental Term Loan Lender”:  is defined in Section 2.23.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person (i) that is required to be redeemed prior
to the date which is 91 days after the Final Term Loan Maturity Date (or which
allows the holders of such preferred Capital Stock to require such preferred
Capital Stock to be redeemed prior to the date which is 91 days after the Final
Term Loan Maturity Date) (other than following the occurrence of a Change in
Control or other similar event described under such terms as a “change in
control” or an Asset Sale) or (ii) which is subject to other payment obligations
(including any sinking fund obligations) or obligations to pay dividends or cash
interest in respect of such preferred Capital Stock prior to the date which is
91 days after the Final Term Loan Maturity Date (other than following the
occurrence of a Change in Control or other similar event described under such
terms as a “change in control” or an Asset Sale), (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements; provided, that Indebtedness shall not include any
earn-out obligations or contingent obligations consisting of purchase price
adjustments.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
 
16

--------------------------------------------------------------------------------

 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Insurance Subsidiary”:  a Subsidiary established for the purpose of (a)
insuring the businesses, facilities, employees or joint ventures of the Borrower
or any of its Subsidiaries, or (b) providing insurance products.
 
 “Intellectual Property”:  the collective reference to all rights, priorities
and privileges with respect to intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.
 
“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower or relevant Subsidiary Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six (or, if agreed to by all Lenders under the relevant Facility,
nine or twelve) months thereafter, as selected by the Borrower or relevant
Subsidiary Borrower by irrevocable notice to the Administrative Agent not later
than 12:00 Noon, New York City time, on the date that is three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) the Borrower or relevant Subsidiary Borrower may not select an Interest
Period under a particular Facility that would extend beyond the Revolving
Termination Date or beyond the date final payment is due on the Term Loans;
 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv) the Borrower and any relevant Subsidiary Borrower shall select Interest
Periods so as not to require a payment or prepayment of any Eurocurrency Loan
during an Interest Period for such Loan.
 
“Investments”:  as defined in Section 7.7.
 
 
17

--------------------------------------------------------------------------------

 
“Issuing Lender”:  JPMorgan Chase Bank or any affiliate thereof and such other
Lenders or affiliates thereof as may be designated in writing by the Borrower
which agree in writing to act as such in accordance with the terms hereof and
are reasonably acceptable to the Administrative Agent (including the issuer of
any Existing Letters of Credit), in the capacity as issuer of any Letter of
Credit.
 
“Joinder Agreement”: is defined in Section 10.1.
 
“Joint Lead Arrangers”: JPMorgan Securities LLC and Deutsche Bank Securities
Inc.
 
 “JPMorgan Chase Bank”:  JPMorgan Chase Bank, N.A.
 
“judgment currency”:  as defined in Section 10.13.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Letters of Credit”:  as defined in Section 3.1(a).
 
“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.
 
“Loan Parties”: each Group Member that is a party to a Loan Document.
 
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
 
“Material Acquisition”: as defined in the definition of “Consolidated EBITDA”.
 
“Material Adverse Effect”:  any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (i) the
business, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole (it being understood that a
bankruptcy filing by, or change in the actual or perceived credit quality of, or
work stoppage affecting any “big three” auto manufacturer shall not constitute a
Material Adverse Effect so long as such “big three”
 
 
18

--------------------------------------------------------------------------------

 
auto manufacturer has not failed to perform its material performance obligations
owed to the Borrower or any of its Subsidiaries) or (ii) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
“Material Disposition”: as defined in the definition of “Consolidated EBITDA”.
 
“Materials of Environmental Concern”: all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Maximum Incremental Facilities Amount”: as defined in Section 2.23.
 
“Member State”: a country which is a current member of the Organization for
Economic Co-operation and Development and reasonably acceptable to the
Administrative Agent.
 
“Minimum Extension Condition”: as defined in Section 2.26(b).
 
“Moody’s”: Moody’s Investors Service, Inc.
 
“Mortgage Amendments”: as defined in Section 6.11(a).
 
“Mortgaged Properties”: the real properties listed on Schedule 1.1F, as to which
the Administrative Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages.
 
“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders pursuant to the requirements of the Existing Credit Agreement and this
Agreement (and with respect to mortgages and deeds of trust made in accordance
with Section 6.9(d), in form and substance substantially the same as the
mortgages and deeds of trust covering the Mortgaged Property under the Existing
Credit Agreement as amended pursuant to this Agreement (with such changes
thereto as the Administrative Agent may approve or as shall be advisable under
the law of the jurisdiction in which such mortgage or deed of trust is to be
recorded)) under which a Lien is granted on such real property and fixtures
described therein, in each case as amended in accordance with Section 6.11 (as
to the Mortgaged Properties on the date hereof) and as further amended,
supplemented, amended and restated or otherwise modified from time to time.
 
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements, to the
extent such tax credits or deductions or tax sharing arrangements are utilized)
and (ii) amounts applied to the repayment of Securitization Indebtedness in
connection with any Disposition of fleet vehicles
 
 
19

--------------------------------------------------------------------------------

 
of Dollar Target and its Subsidiaries permitted by clause (g) of Section 7.5,
minus, in the case of an Asset Sale, any reserve established, in accordance with
GAAP, in respect of (x) any potential adjustment in the sale price of such asset
or assets and (y) any liabilities associated with such assets or asset and
retained by Holdings, the Borrower or any Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such Asset Sale (provided that,
upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any such reserve, the amount of such reserve
shall constitute Net Cash Proceeds), and (b) in connection with any issuance or
sale of Capital Stock or any incurrence of Indebtedness, the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
 
“New Zealand Dollars” and “NZ$”:  the lawful money of New Zealand.
 
“Non-Excluded Taxes”:  as defined in Section 2.19(a).
 
“Non-U.S. Lender”:  as defined in Section 2.19(e).
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Subsidiary Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower and each Subsidiary Borrower to any
Agent or Lender (or, in the case of Specified Swap Agreements and Specified Cash
Management Agreements, any affiliate of any Agent or Lender, in each case, at
the time such agreement was entered into), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, the Letters of Credit, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, swap coupon or termination payments, fees
or indemnities, or reasonable out-of-pocket costs or expenses (including
reasonable out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower or any Subsidiary Borrower pursuant hereto) or otherwise.
 
“OID”: is defined in Section 2.23.
 
“Optional Currency”:  at any time, Australian Dollars, Canadian Dollars, Euro,
New Zealand Dollars, Pounds Sterling and such other currencies which are
convertible into Dollars and are freely traded and available in the London
interbank eurocurrency market.
 
 
“Original Credit Agreement”: as defined in the preamble hereto.
 
“original currency”:  as defined in Section 10.13.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan
 
 
20

--------------------------------------------------------------------------------

 
Document, including any interest, additions to tax or penalties applicable
thereto, but excluding, for the avoidance of doubt, any Excluded Taxes.
 
“Parent”:  each of ABG, Cendant Finance Holding Company LLC and any other direct
or indirect parent of Holdings and the Borrower.
 
“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
applicable laws or applicable rules of any governmental, regulatory or
self-regulatory body or stock exchange, the Senior Unsecured Note Indenture, or
any other agreement or instrument relating to Indebtedness of the Borrower or
any Subsidiary Guarantor, including in respect of any reports filed with respect
to the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, or the respective rules and regulations promulgated thereunder, (ii)
an aggregate amount not to exceed $5,000,000 in any fiscal year to permit any
Parent to pay its corporate overhead expenses incurred in the ordinary course of
business, and to pay salaries or other compensation of employees who perform
services for any Parent or for such Parent and the Borrower, provided that ABG
allocates such overhead among its Subsidiaries in conformity with clause (vi) of
this paragraph, (iii) expenses incurred by any Parent in connection with the
acquisition, development, maintenance, ownership, prosecution, protection and
defense of its Intellectual Property and associated rights to the extent such
Intellectual Property and associated rights relate to the business or businesses
of the Borrower or any Subsidiary, (iv) indemnification obligations of any
Parent owing to directors, officers, employees or other Persons under its
charter or by-laws or pursuant to written agreements with any such Person, (v)
other operational and tax expenses of any Parent attributable to or incurred on
behalf of Holdings, the Borrower and its Subsidiaries in the ordinary course of
business, including reimbursement obligations under the Letter of Credit
Facilities and including obligations in respect of director and officer
insurance (including premiums therfor); provided, that all operational and tax
expenses of any Parent are deemed to be attributable to or incurred on behalf of
the Borrower if the Borrower’s and its Subsidiaries’ activities represent
substantially all of the operating activities of such Parent and all of its
Subsidiaries and (vi) fees and expenses incurred by any Parent in connection
with any offering of Capital Stock or Indebtedness, (x) where the net proceeds
of such offering are intended to be received by or contributed or loaned to the
Borrower or any Subsidiary Guarantor, or (y) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received, contributed or loaned, or (z) otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Subsidiary Guarantor out
of the proceeds of such offering promptly if completed.
 
“Participant”:  as defined in Section 10.6(c).
 
“Participant Register”:  as defined in Section 10.6(c)(i).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Acquisition”:  an acquisition or any series of related acquisitions
of (a) all or substantially all of the assets or a majority of the outstanding
Capital Stock of any Person or (b) any division, line of business or other
business unit of any Person (such Person or such division, line of business or
other business unit of such Person shall be referred to herein as the “Target”),
in each case that is a type of business (or assets used in a type of business)
permitted to be engaged in by the Borrower and its Subsidiaries pursuant to
Section 7.13, so long as (i) no Default or Event of Default shall then exist or
would exist after giving effect thereto, (ii) the Borrower shall demonstrate to
the reasonable satisfaction of the Administrative Agent (which calculations and
information provided to the Administrative Agent shall be made available to the
Lenders) that, after giving effect to the acquisition on a pro forma basis, the
Borrower
 
 
21

--------------------------------------------------------------------------------

 
is in compliance with each of the financial covenants set forth in Section 7.1
as of the most recently ended fiscal quarter for which financial statements have
been delivered hereunder, (iii) the Borrower shall have taken such actions as
are required of it under the terms of Section 6.9 with respect to such
acquisition and the Target, if it has not merged with any Loan Party, shall have
taken such actions as are required of it under the terms of Section 6.9 and (iv)
to the extent that such acquisition is, in whole or in part, funded by the
proceeds of any Revolving Loans, such acquisition shall not be a “hostile”
acquisition and shall have been approved by the board of directors and/or
shareholders of the applicable Loan Party and the Target.
 
“Permitted Lien”:  any Lien permitted by Section 7.3.
 
 “Permitted Refinancing”:  any Indebtedness or Capital Stock issued in exchange
for, or for the purpose of applying the net proceeds thereof to extend,
refinance, renew, replace, defease or refund other Indebtedness; provided that:
 
(a)  
the principal amount (or accreted value, if applicable) of such Indebtedness
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus all accrued interest thereon and the amount of all fees, expenses and
premiums incurred in connection therewith);

 
(b)  
such Indebtedness has a final maturity date later than the final maturity date
of, and has a weighted average life to maturity equal to or greater than the
weighted average life to maturity of, the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and

 
(c)  
such Indebtedness is incurred by the obligor (or obligors) on the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded.

 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pounds Sterling” and “£:  the lawful money of the United Kingdom.
 
“Pricing Grid”:  the table set forth below:
 
 
Level
Specified
Rating
Applicable Margin
Eurocurrency Loans
Applicable Margin
ABR Loans
Level I
> B1 from Moody’s and
> B+ from S&P
2.75%
1.75%
Level II
B1 from Moodys’s and
B+ from S&P
3.00%
2.00%

 
 
 
22

--------------------------------------------------------------------------------

 
 
Level III
<B1 from Moody’s and
<B+ from S&P
3.25%
2.25%

 
           In the event the Specified Rating assigned by Moody’s is not
equivalent to the Specified Rating assigned by S&P, the lower of the two
Specified Ratings will determine the Applicable Margin, unless the Specified
Ratings are two or more levels apart, in which case the Applicable Margin shall
be based on the Level applicable to the rating immediately above the lower of
the two Specified Ratings. In the event either Moody’s or S&P shall cease to
assign a Specified Rating, then the Applicable Margin shall be based on Level
III. Any change in the Applicable Margin determined in accordance with the
foregoing table shall become effective on the date of announcement or
publication by the Borrower or either rating agency of any change in the
Specified Ratings or, in the absence of such announcement or publication, on the
effective date of such change in the Specified Ratings.
 


“Pro Forma Balance Sheet”:  as defined in Section 4.1(a).
 
“Properties”:  the facilities and properties owned, leased or operated by any
Group Member.
 
“Recourse Vehicle Indebtedness”:  Indebtedness (i) secured by, payable from or
representing beneficial interests in Eligible Assets or (ii) that is unsecured,
the proceeds of which are used, directly or indirectly, to purchase Eligible
Assets, which provides for recourse to the Borrower or any Subsidiary (other
than a Securitization Entity); provided that Recourse Vehicle Indebtedness shall
not include any Indebtedness of the Borrower and Avis Budget Finance in respect
of the Senior Unsecured Notes and any Permitted Refinancing thereof.
 
“Recovery Event”:  any settlement of or payment in a principal amount greater
than $25,000,000 in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of any Loan Party.
 
“Reference Period”: as defined in the definition of “Consolidated EBITDA”.
 
 “Refunded Swingline Loans”:  as defined in Section 2.7.
 
“Register”:  as defined in Section 10.6(b).
 
“Regulated Subsidiary”:  AmeriGuard Retention Group, Inc. or any similar
insurance subsidiary (if it becomes a Subsidiary through the Dollar Thrifty
Acquisition).
 
“Regulation S-X”:  Regulation S-X, promulgated pursuant to the Securities Act of
1933, as such Regulation is in effect on the date hereof.
 
 “Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Borrower or relevant
Subsidiary Borrower to reimburse the Issuing Lender pursuant to Section 3.5 for
amounts drawn under Letters of Credit.
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the
 
 
23

--------------------------------------------------------------------------------

 
Term Loans or reduce the Revolving Commitments pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.
 
“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to (a) acquire or repair assets useful in its business or (b)
make acquisitions permitted under Section 7.7.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business or to make acquisitions permitted under Section 7.7.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.
 
“Related Eligible Assets”:  Eligible Assets that secure or are the direct or
indirect source of payment for AESOP Indebtedness, Securitization Indebtedness
or Recourse Vehicle Indebtedness.
 
“Related Taxes”:  any and all Taxes required to be paid by the Borrower or any
Parent other than Taxes directly attributable to (i) the income of any entity
other than any Parent, Holdings, the Borrower or any of its Subsidiaries, (ii)
owning the Capital Stock of any corporation or other entity other than any
Parent, Holdings, the Borrower or any of its Subsidiaries or (iii) withholding
taxes on payments actually made by any Parent other than to any other Parent,
Holdings, the Borrower or any of its Subsidiaries.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replaced Term Loan”:  as defined in Section 10.1(b).
 
“Replacement Term Loan”:  as defined in Section 10.1(b).
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”:  at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
 
“Requirements of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each
 
 
24

--------------------------------------------------------------------------------

 
case applicable to and binding upon such Person and any of its property, and to
which such Person and any of its property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief accounting
officer, chief financial officer, treasurer or assistant treasurer of the
Borrower.
 
“Restatement Effective Date”:  the date on which the conditions specified in
Section 5.1 are satisfied (or waived in accordance with Section 10.1).
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.
 
“Revolving Commitment Period”:  the period from and including the Restatement
Effective Date to the Revolving Termination Date.
 
“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the Dollar Equivalent of the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) the
Dollar Equivalent of such Lender’s Revolving Percentage of the L/C Obligations
then outstanding and (c) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding.
 
“Revolving Facility”:  as defined in the definition of “Facility”.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loans”:  as defined in Section 2.4(a).
 
“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.
 
“Revolving Termination Date”:  the earlier of (a) May 3, 2016 or (b) 91 calendar
days prior to the Term Loan Maturity Date unless on such date, the principal
amount of the Term Loans that remain outstanding does not exceed $100,000,000.
 
“S&P”:  Standard & Poor’s Ratings Group.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
 
25

--------------------------------------------------------------------------------

 
“Securitization Entity”:  any Subsidiary or other Person (a) engaged solely in
the business of effecting asset securitization transactions and related
activities or (b) whose primary purpose is to hold title or ownership interests
in Eligible Assets, it being understood that each Canadian Securitization
entity, shall be deemed to be a Securitization Entity.
 
“Securitization Indebtedness”:  Indebtedness incurred by or attributable to a
Securitization Entity that does not permit or provide for recourse (other than
Standard Securitization Undertakings) to the Borrower or any Subsidiary of the
Borrower (other than a Securitization Entity or a Foreign Subsidiary organized
under the laws of Canada) or any property or asset of the Borrower or any
Subsidiary of the Borrower (other than the property or assets of, or any equity
interests or other securities issued by, a Securitization Entity or a Foreign
Subsidiary organized under the laws of Canada).
 
“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.
 
“Senior Unsecured Note Indenture”:  the Indenture entered into by the Borrower
and Avis Budget Finance in connection with the issuance of the Senior Unsecured
Notes, together with all instruments and other agreements entered into by the
Borrower, Avis Budget Finance and any other Subsidiary of the Borrower in
connection therewith.
 
“Senior Unsecured Notes”:  (i) the 7.625% senior notes of the Borrower and Avis
Budget Finance due 2014, (ii) the 7.75% senior notes of the Borrower and Avis
Budget Finance due 2016 and (iii) the floating rate senior notes of the Borrower
and Avis Budget Finance due 2014 issued pursuant to the Senior Unsecured Note
Indenture.
 
“Separation Agreement”:  as described on Schedule 1.1D.
 
“Significant Subsidiary”:  any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Borrower or any Guarantor and any Lender or affiliate thereof or any Agent
or affiliate thereof, which has been designated by such Lender and the Borrower,
by notice to the Administrative Agent not later than 90 days after the execution
and delivery by the Borrower or such Guarantor, as a “Specified Cash Management
Agreement”.
 
 
“Specified Ratings”:  the corporate credit rating assigned by Moody’s and the
corporate issuer rating assigned by S&P, in each case, with respect to the
Borrower. In the event that either Moody’s or S&P places the Borrower’s
corporate credit rating on “Watchlist” for a possible downgrade in the case of
Moody’s or the Borrowers’ corporate issuer rating on “CreditWatch” with negative
implications in the case of S&P (or, in each case, any successor, replacement or
analogous list) the Specified Rating from such rating agency shall be the next
lower rating below the then corporate credit rating or the corporate issuer
rating, as the case may be, of the Borrower assigned by such rating agency.
 
 
26

--------------------------------------------------------------------------------

 


 “Specified Swap Agreement”:  any Swap Agreement entered into by the Borrower or
any Guarantor and any counterparty that at the time such Swap Agreement was
entered into was an Agent, Lender or affiliate thereof, to hedge or mitigate its
risk with respect to interest rates, currency exchange rates or commodity
prices, including, without limitation, Swap Agreements entered into by such
parties with respect to AESOP Indebtedness, Recourse Vehicle Indebtedness or
Securitization Indebtedness.
 
 “Standard Securitization Undertakings”:  representations, warranties (and any
related repurchase obligations), servicer obligations, guaranties, covenants and
indemnities entered into by the Borrower or any Subsidiary of the Borrower of a
type that are reasonably customary in securitizations.
 
“Subsidiary”:  (a) with respect to any Person, any corporation, association,
joint venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the voting stock or other ownership interests having ordinary voting power for
the election of directors (or the equivalent) is, at the time as of which any
determination is being made, owned or controlled by such Person or one or more
subsidiaries of such Person or by such Person and one or more subsidiaries of
such Person or (b) any partnership where more than 50% of the general partners
of such partnership are owned or controlled, directly or indirectly, by (i) such
Person and/or (ii) one or more Subsidiaries of such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower; provided,
that, at Borrower’s election, any Person in which an investment is made pursuant
to Section 7.7(p) shall, so long as such investment is maintained in reliance on
such Section, not be a “Subsidiary” of the Borrower for any purpose of this
Agreement (other than Section 6.1) (each such Person referred to in this proviso
being an “Excluded Person”); provided, further, that Borrower may elect to
designate any Excluded Person as a “Subsidiary” at any time, upon which such
Excluded Person shall be a “Subsidiary” for all purposes of this Agreement and
be required to comply with all requirements applicable to such Subsidiary
herein.
 
“Subsidiary Borrower”:  any Subsidiary of the Borrower that becomes a party
hereto pursuant to Section 10.1(c)(i) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.1(c)(ii).
 
“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Foreign
Subsidiary, Excluded Subsidiary or Securitization Entity.
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $50,000,000.
 
“Swingline Lender”:  JPMorgan Chase Bank, in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.6.
 
 
27

--------------------------------------------------------------------------------

 
“Swingline Participation Amount”:  as defined in Section 2.7.
 
“Syndication Agent”:  as defined in the preamble hereto.
 
“Target”: as defined in the definition of “Permitted Acquisition”.
 
“Tax Sharing Agreement”:  as described on Schedule 1.1E.
 
“Taxes” means any taxes, charges or assessments, including but not limited to
income, sales, use, transfer, rental, ad valorem, value-added, stamp, property
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar tax, charges or assessments, and including any
interest, additions to tax or penalties applicable thereto.
 
“Term Commitment”:  as to any Term Lender, the obligation of such Term Lender,
if any, to make a Term Loan to the Borrower in a principal amount not to exceed
the amount set forth on its signature page to the Second Amendment dated as of
March 10, 2010 to the Original Credit Agreement).
 
“Term Facility”:  as defined in the definition of “Facility”.
 
 “Term Lender”:  each Extending Term Loan Lender (as defined in the Existing
Credit Agreement).
 
“Term Loans”:  as defined in Section 2.1.
 
“Term Loan Maturity Date”:  earlier of (a) April 19, 2014 or (b) 91 calendar
days prior to the maturity of the Senior Unsecured Notes due May 15, 2014, if
such Senior Unsecured Notes have not been repaid or refinanced by such date.
 
“Term Percentage”:  as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
 
“United States”:  the United States of America.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Withholding Agent”: any Loan Party and the Administrative Agent.
 
 
28

--------------------------------------------------------------------------------

 
“WTH Funding LP”:  WTH Funding Limited Partnership, an Ontario limited
partnership, and any successor special purpose entity formed for the purpose of
engaging in vehicle financings in Canada.
 
1.2 Other Definitional Provisions
 
 (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, all terms of an
accounting or financial nature relating to any Group Member not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP, as in
effect from time to time; provided that, notwithstanding anything to the
contrary herein, all accounting or financial terms used herein shall be
construed, and all financial computations pursuant hereto shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar effect) to
value any Indebtedness or other liabilities of any Group Member at “fair value”,
as defined therein; provided, further, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after the change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding anything to the contrary herein, any
obligations of a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP as
in effect on the Restatement Effective Date shall not be treated as capital
lease solely as a result (x) the adoption of changes in or (y) changes in the
application of GAAP after the Restatement Effective Date.
 
(c) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
 
(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
29

--------------------------------------------------------------------------------

 


SECTION 2.                      AMOUNT AND TERMS OF COMMITMENTS
2.1 Term Commitments.  Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) in Dollars to the
Borrower on the Closing Date in an amount not to exceed the amount of the Term
Commitment of such Lender.  The Term Loans may from time to time be Eurocurrency
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.12.
 
2.2 Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) 12:00 Noon, New York City time, three Business
Days prior to the anticipated Closing Date, in the case of Eurocurrency Loans,
or (b) 10:00 A.M., New York City time, on the day of the anticipated Closing
Date, in the case of ABR Loans) requesting that the Term Lenders make the Term
Loans on the Closing Date and specifying the amount to be borrowed.  Upon
receipt of such notice the Administrative Agent shall promptly notify each Term
Lender thereof.  Not later than 12:00 Noon, New York City time, on the Closing
Date each Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans to be made by such Lender.  The Administrative Agent shall credit
the account of the Borrower on the books of such office of the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Term Lenders in immediately available funds.
 
2.3 Repayment of Term Loans.The Term Loans shall be repayable on each date set
forth below in an amount equal to such Term Loan Lender’s Term Percentage
multiplied by the amount set forth below opposite such date, subject to
reduction pursuant to Section 2.17(b):


Installment
Principal Amount
April 30, 2010
$769,012.15
July 30, 2010
$769,012.15
October 29, 2010
$769,012.15
January 31, 2011
$769,012.15
April 29, 2011
$769,012.15
July 29, 2011
$769,012.15
October 31, 2011
$769,012.15
January 31, 2012
$769,012.15
April 30, 2012
$769,012.15
July 31, 2012
$769,012.15
October 31, 2012
$769,012.15
January 31, 2013
$769,012.15
April 30, 2013
$769,012.15
July 31, 2013
$769,012.15
October 31, 2013
$769,012.15
January 31, 2014
$769,012.15
Term Loan Maturity Date
$260,475,400.97



2.4 Revolving Commitments.(a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) in Dollars and in any Optional Currency to the Borrower or any
Subsidiary Borrower from time to time during the Revolving Commitment Period in
an aggregate principal amount at any one time outstanding which, when added to
such Lender’s Revolving Percentage of the sum of the Dollar Equivalent of (i)
the L/C Obligations then outstanding and (ii) the aggregate principal amount of
the Swingline Loans then outstanding, does not exceed the amount of such
Lender’s Revolving Commitment.  During the Revolving Commitment Period
 
 
30

--------------------------------------------------------------------------------

 
the Borrower and any Subsidiary Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof.  The Revolving Loans may
from time to time be Eurocurrency Loans or ABR Loans, as determined by the
Borrower or any Subsidiary Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.12.  ABR Loans shall be denominated only in
Dollars.
 
(b) The Borrower and any relevant Subsidiary Borrower shall repay all
outstanding Revolving Loans on the Revolving Termination Date.
 
2.5 Procedure for Revolving Loan Borrowing.   The Borrower and any Subsidiary
Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower or the
relevant Subsidiary Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to (a)
12:00 Noon, New York City time, three Business Days prior to the requested
Borrowing Date, in the case of Eurocurrency Loans, or (b) 12:00 Noon, New York
City Time, on the date of the proposed borrowing, in the case of ABR Loans)
(provided that any such notice of a borrowing of ABR Loans under the Revolving
Facility to finance payments required by Section 3.5 may be given not later than
12:00 Noon, New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurocurrency Loans, the
respective amounts of each such Type of Loan, the Currency with respect thereto
and the respective lengths of the initial Interest Period therefor.  If no
election as to the Type of a Revolving Loan is specified in any such notice,
then the requested borrowing shall be an ABR Loan.  If no Currency with respect
to any Eurocurrency Loans is specified in any such notice, then the Borrower or
the relevant Subsidiary Borrower shall be deemed to have requested a borrowing
in Dollars.  If no Interest Period with respect to any Eurocurrency Loan is
specified in any such notice, then the Borrower or the relevant Subsidiary
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Each borrowing under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurocurrency Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
the Swingline Lender may request, on behalf of the Borrower or any Subsidiary
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.7.  Upon receipt of any such notice from the
Borrower or any Subsidiary Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof.  Each Revolving Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower or the relevant Subsidiary Borrower at the
Funding Office prior to 2:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower or the
relevant Subsidiary Borrower by the Administrative Agent crediting the account
of the Borrower or the relevant Subsidiary Borrower on the books of such office
or such other account as the Borrower or relevant Subsidiary Borrower may
specify to the Administrative Agent in writing with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.
 
2.6 Swingline Commitment.  (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower and any Subsidiary Borrower under the Revolving Commitments from
time to time during the Revolving Commitment Period by making swing line loans
(“Swingline Loans”) in Dollars to the Borrower and any Subsidiary Borrower;
provided that (i) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower or the
relevant
 
 
31

--------------------------------------------------------------------------------

 
Subsidiary Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero.  During the Revolving Commitment Period, the Borrower and any Subsidiary
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swingline
Loans shall be ABR Loans only.
 
(b) The Borrower or relevant Subsidiary Borrower shall repay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Revolving Termination Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Loan is borrowed, the Borrower or relevant Subsidiary Borrower shall
repay all Swingline Loans then outstanding.
 
2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.  (a)
Whenever the Borrower or any Subsidiary Borrower desires that the Swingline
Lender make Swingline Loans it shall give the Swingline Lender irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed and
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period).  Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof.  Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender.  The Administrative Agent shall make the proceeds
of such Swingline Loan available to the Borrower or relevant Subsidiary Borrower
on such Borrowing Date by depositing such proceeds in the account of the
Borrower or relevant Subsidiary Borrower with the Administrative Agent or such
other account as the Borrower or relevant Subsidiary Borrower may specify to the
Administrative Agent in writing on such Borrowing Date in immediately available
funds.
 
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower or relevant Subsidiary
Borrower (each of which hereby irrevocably directs the Swingline Lender to act
on its behalf), on one Business Day’s notice given by the Swingline Lender no
later than 12:00 Noon, New York City time, request each Revolving Lender to
make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in an
amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice.  The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.  The Borrower and
relevant Subsidiary Borrower irrevocably authorize the Swingline Lender to
charge the Borrower’s and relevant Subsidiary Borrower’s accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loans.
 
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or relevant
Subsidiary Borrower or if for any other reason, as determined by the Swingline
Lender in its sole discretion, Revolving Loans may not be made as contemplated
by Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan
was to have been made pursuant to the notice referred to in Section 2.7(b),
purchase for cash an undivided participating interest in the then
 
 
32

--------------------------------------------------------------------------------

 
outstanding Swingline Loans by paying to the Swingline Lender an amount (the
“Swingline Participation Amount”) equal to (i) such Revolving Lender’s Revolving
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Revolving Loans.
 
(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
 
(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower or any Subsidiary Borrower may have
against the Swingline Lender, the Borrower or any Subsidiary Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any Subsidiary Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any
Subsidiary Borrower, any other Loan Party or any other Revolving Lender or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
 
2.8 Commitment Fees, etc.
 
  (a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
date hereof to the last day of the Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date, commencing on the first such date
to occur after the date hereof.
 
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
2.9 Termination or Reduction of Revolving Commitments.  The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments.  Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect.  Each notice delivered by
the Borrower pursuant to this Section 2.9 shall be irrevocable; provided, that a
notice to terminate the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or a Change in Control, in either case, which such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date)
 
 
33

--------------------------------------------------------------------------------

 
if such condition is not satisfied.  Notwithstanding the foregoing, the
revocation of a termination notice shall not affect the Borrower’s obligation to
indemnify any Lender in accordance with Section 2.20 for any loss or expense
sustained or incurred as a consequence thereof.
 
2.10 Optional Prepayments.   The Borrower and any relevant Subsidiary Borrower
may at any time and from time to time prepay the Loans, in whole or in part,
without premium or penalty, upon irrevocable notice (except as otherwise
provided below) delivered to the Administrative Agent no later than 12:00 Noon,
New York City time, three Business Days prior thereto, in the case of
Eurocurrency Loans, and no later than 12:00 Noon, New York City time, on the day
of such prepayment, in the case of ABR Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurocurrency
Loans or ABR Loans; provided, that if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
or relevant Subsidiary Borrower shall also pay any amounts owing pursuant to
Section 2.20; provided, further, that such notice to prepay the Loans delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or a Change in Control, in either case, which such
notice may be revoked by the Borrower (by further notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Notwithstanding the foregoing, the revocation of a termination
notice shall not affect the Borrower’s obligation to indemnify any Lender in
accordance with Section 2.20 for any loss or expense sustained or incurred as a
consequence thereof.  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.  Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.
 
2.11 Mandatory Prepayments(a) If any Indebtedness shall be issued or incurred by
any Group Member (excluding any Indebtedness incurred in accordance with Section
7.2), an amount equal to 100% of the Net Cash Proceeds thereof shall be applied
on the date of such issuance or incurrence, or in the event such Net Cash
Proceeds are received after 12:00 Noon, New York City time, on the next Business
Day, toward the prepayment of the Term Loans as set forth in Section 2.11(c).
 
(b) If on any date any Loan Party shall receive Net Cash Proceeds from any Asset
Sale or Recovery Event then, unless a Reinvestment Notice shall be delivered in
respect thereof, 100% of such Net Cash Proceeds or, in the case of any
Disposition permitted by Section 7.5(f), 100% of such Net Cash Proceeds, shall
be applied within three Business Days toward the prepayment of the Term Loans as
set forth in Section 2.11(c); provided that on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans as set forth in Section 2.11(c).
 
(c) Amounts to be applied in connection with prepayments of the outstanding Term
Loans pursuant to this Section 2.11 shall be applied, first, to ABR Loans and,
second, to Eurocurrency Loans and, in each case, in accordance with Section
2.17(b).  Each prepayment of the Term Loans under this Section 2.11 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.  If no Term Loans are outstanding, such remaining amounts shall be
retained by the relevant Group Member.
 
2.12 Conversion and Continuation Options.  (a)   The Borrower or any Subsidiary
Borrower may elect from time to time to convert Eurocurrency Loans to ABR Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurocurrency
Loans may only be made on the last day of an Interest Period with respect
thereto.  The
 
 
34

--------------------------------------------------------------------------------

 
Borrower or any Subsidiary Borrower may elect from time to time to convert ABR
Loans to Eurocurrency Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 12:00 Noon, New York City time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor), provided that no
ABR Loan under a particular Facility may be converted into a Eurocurrency Loan
when any Event of Default has occurred and is continuing and the Administrative
Agent or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such conversions.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
 
(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurocurrency Loan under a particular Facility
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations (and the Administrative Agent shall notify the
Borrower within a reasonable amount of time of any such determination), and
provided, further, that if the Borrower or such Subsidiary Borrower shall fail
to give any required notice as described above in this paragraph such Loans
shall be automatically continued as Eurocurrency Loans having an Interest Period
of one month in duration or if such continuation is not permitted pursuant to
the preceding proviso such Loans shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
2.13 Limitations on Eurocurrency Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurocurrency Tranches
shall be outstanding at any one time.
 
2.14 Interest Rates and Payment Dates.  (a)   Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.
 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).
 
 
35

--------------------------------------------------------------------------------

 
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
 
2.15 Computation of Interest and Fees.  (a)   Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower or relevant Subsidiary Borrower and the relevant Lenders of
each determination of a Eurocurrency Rate.  Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower or relevant Subsidiary Borrower and the relevant Lenders of
the effective date and the amount of each such change in interest rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower, any Subsidiary Borrower and the Lenders in the absence of manifest
error.  The Administrative Agent shall, at the request of the Borrower or any
Subsidiary Borrower, deliver to the Borrower or such Subsidiary Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.14(a).
 
2.16 Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower or relevant Subsidiary Borrower) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period, or
 
(b)  the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower or relevant Subsidiary Borrower and the relevant Lenders as soon as
practicable thereafter.  If such notice is given (w) any Eurocurrency Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (x) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurocurrency Loans shall be continued as ABR Loans and (y) any
outstanding Eurocurrency Loans under the relevant Facility shall be converted,
on the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurocurrency
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower nor any Subsidiary Borrower have the right to convert Loans under
the relevant Facility to Eurocurrency Loans.
 
2.17 Pro Rata Treatment and Payments.  (a)   Each borrowing of Revolving Loans
by the Borrower or any Subsidiary Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Revolving Percentages of the relevant Lenders.
 
(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders; provided that at the option of the Borrower, all
 
 
36

--------------------------------------------------------------------------------

 
or a portion of any optional prepayments of the Term Loans made in accordance
with Section 2.10 may be applied to repay the Term Loans.  The amount of each
principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans as directed by the Borrower.  Amounts
prepaid on account of the Term Loans may not be reborrowed.
 
(c) Each payment (including each prepayment) by the Borrower or any Subsidiary
Borrower on account of principal of and interest on the Revolving Loans shall be
made pro rata according to the respective outstanding principal amounts of the
Revolving Loans then held by the Revolving Lenders.
 
(d) All payments (including prepayments) to be made by the Borrower or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 1:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars or in any other applicable currency and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurocurrency Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurocurrency Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension. Any obligation under this Agreement denominated in currency other
than Dollars should be payable in such currency unless the obligor, the obligee
and the Administrative Agent shall otherwise agree.
 
(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower or any Subsidiary
Borrower a corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate up to the greater of (i) the Federal Funds Effective
Rate and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error.  If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower or relevant Subsidiary
Borrower.
 
(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower or relevant Subsidiary Borrower prior to the date of any payment due to
be made by the Borrower or such Subsidiary Borrower hereunder that the Borrower
or such Subsidiary Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower or such Subsidiary
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount.  If such payment is
not made to the Administrative Agent by the Borrower or relevant Subsidiary
Borrower within three Business Days after such due date, the Administrative
Agent shall be entitled to recover, on demand, from each Lender to which any
amount which was made available
 
 
37

--------------------------------------------------------------------------------

 
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower or any Subsidiary Borrower.
 
2.18  Requirements of Law.  (a)   If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i)  shall subject any Lender to any additional tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurocurrency Loan made by it (except for taxes addressed by Section 2.19
(including any Excluded Taxes) and changes in the rate of tax on the overall net
or gross income of such Lender);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or
 
(iii)   shall impose on such Lender any other condition not described in (or
excepted from) the foregoing (i) and (ii);
 
 and the result of any of the foregoing is to increase the cost to such Lender
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower or relevant Subsidiary Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower or relevant
Subsidiary Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
 
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.
 
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower or relevant Subsidiary Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section, the Borrower
or relevant Subsidiary Borrower shall not be required to compensate a Lender
pursuant to this Section for any amounts incurred more than six months prior to
the date that such Lender notifies the Borrower or such Subsidiary Borrower of
such Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
 
 
38

--------------------------------------------------------------------------------

 
six-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower or relevant Subsidiary Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
 
(d) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted, issued or implemented.
 
2.19 Taxes.  (a) All  payments made by or on behalf of the Borrower or any
Subsidiary Borrower under this Agreement or any other Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (a) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender by the jurisdiction (or any political
subdivision or taxing authority thereof or therein) under the laws of which the
Administrative Agent or such Lender is organized or incorporated or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and any taxes imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) and (b) any branch profit taxes imposed by the United
States or any similar tax imposed by any other Governmental Authority; provided
that, if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder,  as determined in good faith by the applicable Withholding Agent, (x)
such amounts shall be paid to the relevant Governmental Authority in accordance
with applicable law and (y) the amounts so payable by the Borrower or applicable
Subsidiary Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement as if such withholding or deduction had not been made, provided
further, however, that neither the Borrower nor any Subsidiary Borrower shall be
required to increase any such amounts payable to any Lender with respect to any
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (e) or (f) of this Section, (ii) that are United
States withholding taxes resulting from any Requirement of Law (including FATCA)
in effect on (and, in the case of FATCA, including any regulations or official
interpretations thereof issued after) the date such Lender becomes a party to
this Agreement (or designates a new lending office or offices) except, in the
case of an assignment or designation of a new lending office, to the extent that
the Lender making such assignment or designation was entitled, at the time of
such assignment or designation, to receive additional amounts from the Borrower
or the relevant Subsidiary Borrower with respect to Non-Excluded Taxes pursuant
to this section or (iii) that are imposed as a result of a Lender’s gross
negligence or willful misconduct (amounts described in the foregoing clauses
(a), (b), (i), (ii) and (iii), “Excluded Taxes”).
 
(b) In addition, the Borrower or any relevant Subsidiary Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
 
39

--------------------------------------------------------------------------------

 
(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any Subsidiary Borrower, as promptly as possible thereafter the Borrower or
such Subsidiary Borrower shall send to the Administrative Agent for its own
account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower or such
Subsidiary Borrower showing payment thereof.  If (i) the Borrower or any
Subsidiary Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due
to the appropriate taxing authority, (ii) the Borrower or any Subsidiary
Borrower fails to remit to the Administrative Agent the required receipts or
other required documentary evidence or (iii) any Non-Excluded Taxes or Other
Taxes are imposed directly upon the Administrative Agent or any Lender, the
Borrower and each Subsidiary Borrower shall indemnify the Administrative Agent
and the Lenders for such amounts and any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure, in the case of (i) and (ii), or any such direct
imposition, in the case of (iii).
 
(d)  Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
 
(e) Each Lender (or Transferee) (i) that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
(x) two copies of either U.S. IRS Form W-8BEN, Form W-8ECI or Form W-8IMY
(together with any applicable underlying IRS forms) (y) in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and the applicable
Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents, or (z) any other form prescribed by
applicable requirements of U.S. federal income tax law (including FATCA) as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable requirements of law to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made and (ii) that is a “United States Person” as defined in Section 7701(a)(30)
of the Code shall deliver to the Borrower and the Administrative Agent (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased) two copies of U.S. Internal Revenue Service Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
withholding tax.  Such forms shall be delivered by each Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent.  In addition, each Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Lender at any other time prescribed by applicable law or as reasonably
requested by the Borrower.  Each Non-U.S. Lender shall promptly notify the
Borrower and the Administrative Agent at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (and any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
Section, a Non -U.S. Lender shall not be required to deliver any form pursuant
to this Section that such Non -U.S. Lender is not legally able to deliver.
 
 
40

--------------------------------------------------------------------------------

 
(f) A Lender or Transferee that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
or any Subsidiary Borrower is located, or any treaty to which such jurisdiction
is a party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided that such Lender is legally entitled
to complete, execute and deliver such documentation.
 
(g) If the Administrative Agent, any Transferee or any Lender determines, in its
sole good faith discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or any Subsidiary
Borrower or with respect to which the Borrower or any Subsidiary Borrower has
paid additional amounts pursuant to Section 2.18 or this Section 2.19, it shall
pay over such refund to the Borrower or such Subsidiary Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower or such Subsidiary Borrower under Section 2.18 or this Section 2.19
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Transferee or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the Borrower
or such Subsidiary Borrower, upon the request of the Administrative Agent , such
Transferee or such Lender, agrees to repay the amount paid over to the Borrower
or such Subsidiary Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Transferee or such Lender in the event the Administrative Agent, such
Transferee or such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the Administrative
Agent, any Transferee or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower, any Subsidiary Borrower or any other Person.
 
(h) Each Assignee shall be bound by this Section 2.19.
 
(i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.20 Indemnity.  The Borrower or relevant Subsidiary Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any actual
loss or expense that such Lender may sustain or incur as a consequence of
(a) default by the Borrower or relevant Subsidiary Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower or such Subsidiary Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower or
relevant Subsidiary Borrower in making any prepayment of or conversion from
Eurocurrency Loans after the Borrower or such Subsidiary Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto.  Such indemnification may include an
amount up to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin and any minimum Eurocurrency Rate to the extent in effect, included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurocurrency market.  A certificate as to any amounts payable pursuant
to this Section submitted to the Borrower or relevant Subsidiary Borrower by
 
 
41

--------------------------------------------------------------------------------

 
any Lender shall be conclusive in the absence of manifest error.  This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
 
2.21 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or any Subsidiary Borrower or the rights of any
Lender pursuant to Section 2.18 or 2.19(a).
 
2.22 Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) becomes a Defaulting Lender or (c) fails to give its
consent for any issue requiring the consent of 100% of the Lenders or all
affected Lenders (and such Lender is an affected Lender) and for which Lenders
holding 51% of the Loans and/or Commitments required for such vote have
consented, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.21 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.18 or 2.19(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.20 if any Eurocurrency Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.
 
2.23 Incremental Facilities.
 
(a)           (i) After the Restatement Effective Date and before the Term Loan
Maturity Date (with respect to Term Loans) and the Revolving Termination Date
(with respect to Revolving Loans), as applicable, the Borrower, by written
notice to the Administrative Agent, may request (x) the establishment of one or
more additional tranches of term loans (the commitments thereto, the
“Incremental Term Loan Commitments”) and/or (y) increases in the Revolving
Commitments (the “Incremental Revolving Commitments” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”); provided
that (x) each such request shall be for not less than $25,000,000 (or such
lesser amount up to the Maximum Incremental Facilities Amount) and (y) after
giving effect to each such request, the aggregate principal amount (the “Maximum
Incremental Facilities Amount”) of the Incremental Loan Commitments shall not
exceed $400,000,000; provided further, that the Maximum Incremental Facilities
Amount shall be increased by an additional $200,000,000 upon consummation of the
DTA Acquisition Step 1 in accordance with the terms and conditions set forth
herein, and (ii) after the Restatement Effective Date and before the Term Loan
Maturity Date, the Borrower, by written notice to Administrative Agent, may also
request the establishment of a synthetic letter of credit facility (the
“Incremental Synthetic L/C Facility”; the commitments thereto, the “Incremental
Synthetic L/C Commitments”; and, together with the Incremental Loan Commitments,
the “Incremental Commitments”); provided that (x) each such request
 
 
42

--------------------------------------------------------------------------------

 
shall be for not less than $25,000,000 (or such lesser amount up to the Maximum
Incremental Synthetic Facility Amount) and (y) after giving effect to each such
request, the aggregate principal amount (the “Maximum Incremental Synthetic
Facility Amount”) of the Incremental Synthetic L/C Commitments shall not exceed
$200,000,000. Each such notice shall specify the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the Incremental Commitments
shall be effective, which shall be a date not less than 10 Business Days after
the date on which such notice is delivered to the Administrative Agent.  The
Borrower may approach any Lender or any Person to provide or arrange all or a
portion of the Incremental Commitments; provided that (i) no Lender will be
required to provide such Incremental Commitment and (ii) any entity providing
all or a portion of the Incremental Commitments other than a Lender, an
affiliate of a Lender or an Approved Fund, shall be reasonably acceptable to the
Administrative Agent (with such acceptance by the Administrative Agent to not be
unreasonably withheld or delayed).
 
(b)           In each case, such Incremental Commitments shall become effective
as of the applicable Increased Amount Date, provided that (i) except for any
Incremental Loan Commitment in connection with the DTA Acquisition, no Default
or Event of Default shall have occurred and be continuing on such Increased
Amount Date before or after giving effect to such Incremental Commitments, (ii)
except for any Incremental Loan Commitment in connection with the DTA
Acquisition, the Borrower shall be in compliance with Section 7.1 as of the most
recently ended fiscal quarter after giving effect to such Incremental
Commitments (provided, in the case of the Incremental Synthetic Facility, not
giving effect to any deemed usage thereof), (iii) the weighted average life to
maturity of any Incremental Term Loan shall be greater than or equal to the
then-remaining weighted average life to maturity of the Term Loans, (iv) the
maturity date of the Incremental Synthetic L/C Facility shall be no earlier than
the Final Term Loan Maturity Date, (v) the interest rate margin in respect of
any Incremental Revolving Loans that is in effect on the Increased Amount Date
(after giving effect to original issue discount (“OID”) or upfront fees, (which
shall be deemed to constitute like amounts of OID, with OID being equated to
interest rates in a manner determined by the Administrative Agent based on a
four-year life to maturity) paid to all of the Incremental Revolving Lenders in
connection therewith but excluding any customary arrangement, commitment or
other similar fees payable to one or more arrangers (or their affiliates) in
connection therewith) shall not exceed the sum of (x) the Applicable Margin for
the Revolving Loans made pursuant to the Revolving Commitments that is in effect
on the Increased Amount Date, and (y) the OID or the upfront fees paid to all of
the Lenders in respect of their Revolving Commitments, which shall be equated to
interest rate based on a four-year life to maturity, or if it does so exceed the
sum of such Applicable Margin and such fees, such Applicable Margin for the
Revolving Loans made pursuant to the Revolving Commitments shall be increased so
that the interest rate margin in respect of such Incremental Revolving Loans
that is in effect on the Increased Amount Date (giving effect to any OID issued
or such upfront fees paid to all of the Incremental Lenders in connection
therewith as set forth above) is no greater than the sum of (x) the Applicable
Margin for the Revolving Loans made pursuant to the Revolving Commitments that
is in effect on the Increased Amount Date and (y) the upfront fees paid to all
of the Lenders in respect of their Revolving Commitments, (vi) if the final
maturity date of such Incremental Term Loans is not at least one year later than
the Final Term Loan Maturity Date, the interest rate margin in respect of such
Incremental Term Loans (after giving effect to OID or upfront fees paid to all
of the Incremental Term Lenders in connection therewith but excluding any
customary arrangement, commitment or other similar fees payable to one or more
arrangers (or their affiliates) in connection therewith) (with fees and OID
being equated to interest rate in the manner set forth above)) shall not exceed
by more than 50 basis points the sum of (x) the Applicable Margin for the Term
Loans, and (y) the upfront fees paid to all of the Lenders in respect of their
Term Loans, which shall be equated to interest rate based on a four-year life to
maturity, or if it does so exceed by more than 50 basis points the sum of such
Applicable Margin and such fees, such Applicable Margin for the Term Loans shall
be increased so that the interest rate margin in respect of such Incremental
Term Loan (giving effect to any OID issued or such upfront fees paid to all of
the Incremental Term Lenders in connection therewith as set forth above) is no
greater than the sum of (x) the Applicable Margin for the Term Loans, (y) the
upfront fees paid to all of the Lenders in respect of their Term Loans and (z)
50 basis points, (vii) if the final maturity date of such Incremental Synthetic
L/C Facility is not at least one year later than the Final Term Loan Maturity
Date, the interest rate margin in respect of such Incremental Synthetic L/C
Facility (after giving effect to OID or upfront fees paid to all of the Lenders
participating in such Incremental Synthetic L/C Facility in connection therewith
but excluding any customary arrangement, commitment or other similar fees
payable to one or more arrangers (or their affiliates) in connection
therewith)(with fees and OID being equated to interest rate in the manner set
forth above)) shall not exceed by more than 50 basis points the sum of (x) the
Applicable Margin for the Term Loans, and (y) the upfront fees paid to all of
the Lenders in respect of their Term Loans, which shall be equated to interest
rate based on a four-year life to maturity, or if it does so exceed by more than
50 basis points the sum of such Applicable Margin and such fees, such Applicable
Margin for the Term Loans shall be increased so that the interest rate margin in
respect of such Incremental Synthetic L/C Facility (giving effect to any OID
issued or such upfront fees paid to all of the Incremental Synthetic L/C Lenders
in connection therewith as set forth above) is no greater than the sum of (x)
the Applicable Margin for the Term Loans, (y) the upfront fees paid to all of
the Lenders in respect of their Term Loans and (z) 50
 
 
43

--------------------------------------------------------------------------------

 
basis points; provided, further, that the interest margin in respect of such
Incremental Synthetic L/C Facility may be increased by an additional 200 basis
points in the form of an additional OID or upfront fees if reasonably necessary
after increasing the Applicable Margin for the Term Loans as set forth in this
clause (vii), and (viii) the Incremental Term Loan Commitments or the
Incremental Synthetic L/C Commitments shall be effected, in each case, pursuant
to one or more incremental commitment agreements in a form reasonably acceptable
to the Administrative Agent (each, a “Incremental Commitment Agreement”)
executed and delivered by the Borrower, the applicable Incremental Term Loan
Lender or the Incremental Synthetic L/C Lender and the Administrative Agent
pursuant to which the applicable Incremental Term Loan Lender or Incremental
Synthetic L/C Lender agrees to be bound to the terms of this Agreement as a
Lender.  Any Incremental Term Loans made on an Increased Amount Date shall be
designated a separate tranche of Incremental Term Loans for all purposes of this
Agreement.
 
(c)           On any Increased Amount Date on which Incremental Revolving
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) each of the Lenders with Revolving Commitments shall assign to
each Person with an Incremental Revolving Commitment (each, an “Incremental
Revolving Lender”) and each of the Incremental Revolving Lenders shall purchase
from each of the Lenders with Revolving Commitments, at the principal amount
thereof, such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Revolving Loans will be held by existing
Revolving Lenders and Incremental Revolving Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such
Incremental Revolving Commitments to the Revolving Commitments, (b) each
Incremental Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (an “Incremental Revolving Loan”) shall
be deemed, for all purposes, a Revolving Loan and (c) each Incremental Revolving
Lender shall become a Lender with respect to the Incremental Revolving
Commitment and all matters relating thereto. The terms and provisions of the
Incremental Revolving Loans and Incremental Revolving Commitments shall be
identical to the Revolving Loans and the Revolving Commitments.
 
(d)            On any Increased Amount Date on which any Incremental Term Loan
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each Person with an Incremental Term Loan Commitment (each, an
“Incremental Term Loan Lender”) shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Loan
Commitment, and (ii) each Incremental Term Loan Lender shall become a Lender
hereunder with respect to the Incremental Term Loan Commitment and the
Incremental Term Loans made pursuant thereto.
 
 (e)           On any Increased Amount Date on which any Incremental Synthetic
L/C Commitments are effected, subject to the satisfaction of the foregoing terms
and conditions, (i) each Person
 
 
44

--------------------------------------------------------------------------------

 
with an Incremental Synthetic L/C Commitment (each, an “Incremental Synthetic
L/C Lender”) shall make a deposit in a credit linked deposit account in respect
of such Incremental Synthetic L/C Facility  (an “Incremental Synthetic Deposit”)
in an amount equal to its Incremental Synthetic L/C Commitment, and (ii) each
Incremental Synthetic L/C Lender shall become a Lender hereunder with respect to
the Incremental Synthetic L/C Commitment and the Incremental Synthetic Deposits
made pursuant thereto.
 
 (f)           Each Incremental Commitment Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.23.
 
Notwithstanding anything in this Agreement to the contrary, (i) the references
to the Term Loans in this Section 2.23 shall be deemed to include the
Replacement Term Loans and (ii) the references to the Revolving Commitments or
the Revolving Loans in this Section 2.23 shall be deemed to include the Extended
Revolving Commitments or the Extended Revolving Loans, as applicable.


2.24 Prepayments Required Due to Currency Fluctuation.  On the last Business Day
of each fiscal quarter, or at such other time as is reasonably determined by the
Administrative Agent, the Administrative Agent shall determine the Dollar
Equivalent of aggregate outstanding Revolving Extensions of Credit.  If, at the
time of such determination the aggregate outstanding Revolving Extensions of
Credit exceed the Revolving Commitments then in effect by 5% or more, then
within five Business Days of notice to the Borrower, the Borrower or the
relevant Subsidiary Borrower shall prepay Revolving Loans or Swingline Loans or
cash collateralize the outstanding Letters of Credit in an aggregate principal
amount at least equal to such excess; provided that the failure of the
Administrative Agent to determine the Dollar Equivalent Amount of the aggregate
outstanding Revolving Extensions of Credit as provided in this Section 2.24
shall not subject the Administrative Agent to any liability hereunder.
 
2.25 Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
 
(a)           fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.8;
 
(b)           the Commitment and Revolving Extensions of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;


(c)  if any L/C Obligations exist at the time a Revolving Lender is a Defaulting
Lender then:
 
(i)  subject to the satisfaction of the condition precedent in Section 5.2(b) of
the Credit Agreement and following notice by the Administrative Agent, all or
any part of the Defaulting Lender’s ratable participating interest in the L/C
Obligations shall be reallocated among the Revolving Lenders that are not
Defaulting Lenders in accordance with their respective Revolving Percentages
but, in any case, only to the extent the sum of the outstanding Revolving
Extensions of Credit of all Revolving Lenders that are not Defaulting Lenders
before giving effect to such reallocation plus such Defaulting Lender’s ratable
participating interest in the L/C Obligations does not exceed the total of the
Revolving Commitments of all Revolving Lenders that are not Defaulting Lenders;
provided that if such condition precedent is not satisfied on the date of
 
 
45

--------------------------------------------------------------------------------

 
such notice by the Administrative Agent, the Borrower shall within five Business
Days following notice by the Administrative Agent, either (x) cash collateralize
such Defaulting Lender’s ratable participating interest in the L/C Obligations
or (y) backstop such Defaulting Lender’s participating interest in the L/C
Obligations with a letter of credit reasonably satisfactory to the Issuing
Lender;


(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected as a result of the limitations set forth therein, the
Borrower shall within five Business Days following notice by the Administrative
Agent, either (x) cash collateralize such Defaulting Lender’s participating
interest in the L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) or (y) backstop such Defaulting Lender’s
participating interest in the L/C Obligations (after giving effect to any
partial reallocation pursuant to clause (i) above) with a letter of credit
reasonably satisfactory to the Issuing Lender, in each case, for so long as such
L/C Obligations are outstanding;


(iii)  if the Borrower cash collateralizes or backstops any portion of such
Defaulting Lender’s L/C Obligations pursuant to this paragraph (a), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3 with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized or
backstopped;


(iv)  if the L/C Obligations attributable to the Defaulting Lenders that are
Revolving Lenders is reallocated pursuant to this paragraph (a), then the fees
payable to the Lenders pursuant to Sections 2.8 and 3.3 shall be adjusted in
accordance with the non-Defaulting Lenders’ respective Revolving Percentages;


(v)  if any Defaulting Lender’s participating interest in L/C Obligations is
neither cash collateralized, backstopped nor reallocated pursuant to this
paragraph (a), then, without prejudice to any rights or remedies of the Issuing
Lenders or any Lender hereunder, all letter of credit fees payable under Section
3.3 with respect to such Defaulting Lender’s participating interest in all L/C
Obligations shall be payable to the applicable Issuing Lenders until such
participating interest in all L/C Obligations is backstopped, cash
collateralized and/or reallocated;


(vii) any subsequent request for issuance, amendment or increase of any Letter
of Credit shall be subject to reallocating or cash collateralizing the relating
L/C Obligations attributable to any Defaulting Lender that is a Revolving Lender
in the manner described above; and


(viii) in the event a Revolving Lender ceases to be a Defaulting Lender, all
outstanding L/C Obligations shall be immediately reallocated ratably to the
Revolving Lenders who are not Defaulting Lenders and any cash collateral posted
in respect of such Lender’s participating interest shall be returned to the
Borrower and any letter of credit issued to backstop such Lender’s participating
interest shall be terminated, cancelled or returned to the Borrower for
cancellation, in each case, within three Business Days.
 
 
(d)           if any Swingline Loans are outstanding at the time a Lender is a
Defaulting Lender, the Borrower shall within five Business Days following notice
by the Administrative Agent prepay such Swingline Loans or, if agreed by the
Swingline Lender, cash collateralize the participating interests in the
Swingline Loans of the Defaulting Lender on terms reasonably satisfactory to the
Swingline Lender; and
 
(e)           following the notice by the Administrative Agent to the Borrower
pursuant to clauses (a) or (b) above, the Swingline Lender shall not be required
to fund any Swingline Loan and the
 
 
46

--------------------------------------------------------------------------------

 
 Issuing Lender shall not be required to issue or increase any Letter of Credit
unless it is reasonably satisfied that the reallocation and cash collateral
requirements described in clauses (a) and (b) above shall be provided for.
 
2.26 Extension of the Revolving Facility
 
(a)  Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Revolving Commitments with a like maturity date,
on a pro rata basis (based on the aggregate Revolving Commitments with a like
maturity date) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Revolving Commitments and otherwise modify the terms
of such Revolving Commitments pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing or decreasing the interest
rate or fees payable in respect of such Revolving Commitments (and related
outstandings)) (each, an “Extension”, and each group of Revolving Commitments,
as so extended, as well as the original Revolving Commitments not so extended,
being a “tranche”; any Extended Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders (the “Extension Offer Date”), (ii) except as to
interest rates, fees and final maturity (which shall be set forth in the
relevant Extension Offer), the Revolving Commitment of any Revolving Lender that
agrees to an Extension with respect to such Revolving Commitment extended
pursuant to an Extension (an “Extended Revolving Commitment”), and the related
outstandings, shall be a Revolving Commitment (or related outstandings, as the
case may be) with the same terms as the original Revolving Commitments (and
related outstandings); provided that (1) in the event that the interest rate
margins for the Revolving Loans made pursuant to any Extended Revolving
Commitment (each, an “Extended Revolving Loan”) and having a maturity within
twelve months of the Final Revolving Termination Date is higher than the
interest rate margins for the Revolving Loans that are being extended, then the
interest rate margining for the Revolving Loans that are being extended shall be
increased to the extent necessary so that such interest rate margins are equal
to the interest rate margins of  such Extended Revolving Loans incurred pursuant
to such Extension (provided that, in determining the interest rate margins
applicable to the Extended Revolving Loans or the Revolving Loans, (x) OID or
upfront fees (which shall be deemed to constitute like amounts of OID, with OID
being equated to interest rates in a manner determined by the Administrative
Agent based on a four-year maturity) paid to all Lenders in respect of the
Extended Revolving Loans or the Revolving Loans, as applicable, shall be
included, and (y) customary arrangement or commitment fees payable to one or
more arrangers (or their affiliates) in connection with such Extension shall be
excluded), (2) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Extended Revolving Commitments (and related
outstandings), (B) repayments required upon the maturity date of the
non-extending Revolving Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments) of Loans with respect to
Extended Revolving Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving Commitments, (3) the permanent
repayment of Revolving Loans with respect to, and termination of, Extended
Revolving Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Revolving Commitments, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such tranche
on a better than a pro rata basis as compared to any other tranche with a later
maturity date than such tranche and (4) assignments and participations of
Extended Revolving Commitments and extended Revolving Loans shall be governed by
the same assignment and participation provisions applicable to Revolving
Commitments and Revolving Loans and (5) at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments and any original
Revolving Commitments) which have more than three different maturity dates,
(iii) if the aggregate
 
 
47

--------------------------------------------------------------------------------

 
principal amount of Revolving Commitments in respect of which Revolving Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Revolving Commitments, as the case may be, offered
to be extended by the Borrower pursuant to such Extension Offer, then the
Revolving Loans of such Revolving Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Revolving Lenders have
accepted such Extension Offer, (iv) if the aggregate principal amount of
Revolving Commitments in respect of which Revolving Lenders shall have accepted
the relevant Extension Offer shall be less than the maximum aggregate principal
amount of Revolving Commitments, as the case may be, offered to be extended by
the Borrower pursuant to such Extension Offer, then the Borrower may require
each Revolving Lender that does not accept such Extension Offer to assign
pursuant to Section 10.6 no later than forty-five (45) days after the Extension
Offer Date its pro rata share of the outstanding Revolving Commitments,
Revolving Loans and/or participations in Letters of Credit (as applicable)
offered to be extended pursuant to such Extension Offer to one or more assignees
which have agreed to such assignment and to extend the applicable Revolving
Termination Date; provided that (1) each Revolving Lender that does not respond
affirmatively within thirty (30) days of the Extension Offer Date shall be
deemed not to have accepted such Extension Offer, (2) each assigning Revolving
Lender shall have received payment of an amount equal to the outstanding
principal of its Revolving Loans and funded participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(3) the processing and recordation fee specified in Section 10.6(b) shall be
paid by the Borrower or such assignee and (4) the assigning Revolving Lender
shall continue to be entitled to the rights under Section 10.5 for any period
prior to the effectiveness of such assignment, (v) all documentation in respect
of such Extension shall be consistent with the foregoing and (vi) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower.
 
(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.10 or Section 2.11 and (ii)
each Extension Offer shall specify the minimum amount of Revolving Commitments
to be tendered, which shall be a minimum amount approved by the Administrative
Agent (a “Minimum Extension Condition”). The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Revolving Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.9, 2.10,
2.11, 2.17 and 10.7) or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section.
 
(c) The consent of the Administrative Agent shall be required to effectuate any
Extension, such consent not to be unreasonably withheld.  No consent of any
Lender shall be required to effectuate any Extension, other than (A) the consent
of each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments (or a portion thereof) (or, in the case of an Extension
pursuant to clause (iv) of Section 2.26(a), the consent of the assignee agreeing
to the assignment of one or more Revolving Commitments, Revolving Loans and/or
participations in Letters of Credit) and (B) the consent of each Issuing Lender,
which consent shall not be unreasonably withheld or delayed. All Extended
Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrower as may be necessary in
order to establish new tranches or sub-tranches in respect of Revolving
Commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section.  In
 
 
48

--------------------------------------------------------------------------------

 
addition, if so provided in such amendment and with the consent of the Issuing
Lenders, participations in Letters of Credit expiring on or after the Revolving
Termination Date with respect to Revolving Commitments not so extended shall be
re-allocated from Lenders holding Revolving Commitments to Lenders holding
Extended Revolving Commitments in accordance with the terms of such amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Commitments, be deemed to be
participation interests in respect of such Revolving Commitments and the terms
of such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.
 
(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.
 


 
SECTION 3.                      LETTERS OF CREDIT
3.1 L/C Commitment.  (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower or any Subsidiary Borrower on any Business Day
during the Revolving Commitment Period in such form as may be approved from time
to time by the Issuing Lender; provided that the Issuing Lender shall not issue
any Letter of Credit if, after giving effect to such issuance, the aggregate
amount of the Available Revolving Commitments would be less than zero.  Each
Letter of Credit shall (i) be denominated in Dollars or an Optional Currency and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the automatic renewal or renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).
 
(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.
 
3.2 Procedure for Issuance of Letter of Credit.  The Borrower or any Subsidiary
Borrower may from time to time request that the Issuing Lender issue a Letter of
Credit by delivering to the Issuing Lender at its address for notices specified
herein an Application therefor, completed to the satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request.  Upon receipt of any Application, the Issuing
Lender will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower or relevant Subsidiary Borrower.  The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower or relevant
Subsidiary Borrower promptly following the issuance thereof.  The Issuing Lender
shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
 
 
49

--------------------------------------------------------------------------------

 
3.3 Fees and Other Charges.  (a) The Borrower will pay a fee on all outstanding
Letters of Credit issued for the account of the Borrower and any relevant
Subsidiary Borrower at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurocurrency Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date.  In addition, the Borrower shall pay a
fronting fee in an amount to be agreed with the Issuing Lender (but, in any
event, not greater than of 0.125% per annum) on the undrawn and unexpired amount
of each Letter of Credit issued for the account of the Borrower or any relevant
Subsidiary Borrower, payable quarterly in arrears on each Fee Payment Date after
the issuance date.
 
(b)  In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.
 
3.4 L/C Participations.  (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower or relevant Subsidiary Borrower in accordance
with the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed.  Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower, any Subsidiary Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any Subsidiary Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any
Subsidiary Borrower, any other Loan Party or any other L/C Participant or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing
 
(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with
 
 
50

--------------------------------------------------------------------------------

 
Section 3.4(a), the Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or relevant Subsidiary Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
 
3.5 Reimbursement Obligation of the Borrower.  If any draft is paid under any
Letter of Credit, the Borrower or relevant Subsidiary Borrower shall reimburse
the Issuing Lender for the amount of (a) the draft so paid and (b) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment, not later than 1:00 P.M., New York City time, on
(i) the Business Day that the Borrower or relevant Subsidiary Borrower receives
notice of such draft, if such notice is received on such day prior to 10:00
A.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that the Borrower or relevant
Subsidiary Borrower receives such notice.  Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars or
in any other applicable currency and in immediately available funds.  Interest
shall be payable on any such amounts from the date on which the relevant draft
is paid until payment in full at the rate set forth in (x) until the Business
Day next succeeding the date of the relevant notice, Section 2.14(b) and (y)
thereafter, Section 2.14(c).
 
3.6 Obligations Absolute.  The obligations of the Borrower and any relevant
Subsidiary Borrower under this Section 3 shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that the Borrower or such Subsidiary Borrower, as the case
may be, may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower and each relevant Subsidiary
Borrower also agrees with the Issuing Lender that the Issuing Lender shall not
be responsible for, and the Reimbursement Obligations under Section 3.5 of the
Borrower and any relevant Subsidiary Borrower shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower or such
Subsidiary Borrower, as the case may be, and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower or such Subsidiary, as the case may be,
against any beneficiary of such Letter of Credit or any such transferee.  The
Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower and each relevant Subsidiary Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower or such Subsidiary Borrower and shall not result in any liability of
the Issuing Lender to the Borrower or such Subsidiary Borrower.
 
3.7 Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower or relevant Subsidiary Borrower of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower or relevant Subsidiary
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.
 
 
51

--------------------------------------------------------------------------------

 
 
3.8 Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
 
3.9 Existing Letters of Credit.  On and as of the Restatement Effective Date the
letters of credit set forth on Schedule 3.9 (the “Existing Letters of Credit”)
will constitute Letters of Credit under this Agreement and for the purposes
hereof will be deemed to have been issued for the account of the Borrower on the
Restatement Effective Date.
 
SECTION 4.                      REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
 
4.1 Financial Condition.  (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at December 31, 2010
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the Loans to be made on the
Restatement Effective Date and the use of proceeds thereof and (ii) the payment
of fees and expenses in connection with the foregoing.  The Pro Forma Balance
Sheet has been prepared based on the best information available to the Borrower
as of the date of delivery thereof, and presents fairly on a pro forma basis the
estimated financial position of the Borrower and its consolidated Subsidiaries
as at December 31, 2010, assuming that the events specified in the preceding
sentence had actually occurred at such date.
 
(b) The audited consolidated balance sheets of the Borrower as at December 31,
2010, December 31, 2009 and December 31, 2008, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates
(the “Consolidated Financial Statements”), reported on by and accompanied by an
unqualified report from Deloitte & Touche LLP, present fairly the consolidated
financial condition of the Borrower as at such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  No Group Member has
any material Guarantee Obligations, or any unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this
paragraph.  During the period from December 31, 2010 to and including the date
hereof there has been no Disposition by any Group Member of any material part of
the business or property of the Group Members taken as a whole.
 
4.2 No Change.  Since December 31, 2010, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
 
4.3 Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, except where (other than the Borrower) the failure to be so
organized, existing or in good standing could not reasonably be expected to have
a Material Adverse Effect, (b) has the power and authority, and the legal right,
to own and operate its property, to lease the property it operates as lessee and
to conduct the business in which it is currently engaged, except where failure
to have such power, authority and legal right could not reasonably be expected
to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or other organization and in good standing or has applied for
authority to operate as a foreign corporation under the
 
 
52

--------------------------------------------------------------------------------

 
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification and where a failure to
be in good standing as a foreign corporation would have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
4.4 Power; Authorization; Enforceable Obligations.  Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.17.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5 No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents).  No Requirement of Law or Contractual Obligation applicable
to the Borrower or any of its Subsidiaries could reasonably be expected to have
a Material Adverse Effect.
 
4.6 Litigation.  Except as disclosed by the Borrower to the Lenders in writing
at least three Business Days prior to the Restatement Effective Date, there
shall not exist any action, investigation, litigation or proceeding pending or,
to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority that would have a Material Adverse Effect.
 
4.7 No Default.  No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.
 
4.8 Ownership of Property; Liens.  Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property (except as could not
reasonably be expected to have a Material Adverse Effect) and none of such
property is subject to any Lien except a Permitted Lien.
 
4.9 Intellectual Property.  Each Group Member owns, or is licensed to use, to
its knowledge, all material Intellectual Property necessary for the conduct of
its business as currently conducted.  Except as set forth on Schedule 4.9, to
each Group Member’s knowledge, no claim has been asserted and is pending against
such Group Member by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Holdings or
 
 
53

--------------------------------------------------------------------------------

 
the Borrower know of any valid basis for any such claim that if adversely
determined could have a material adverse effect on the value of any material
Intellectual Property owned by such Group Member.  Subject to the foregoing
sentence, the use of Intellectual Property by each Group Member does not
infringe, to its knowledge, on the rights of any Person in any material respect.
 
4.10 Taxes.  Each Group Member has filed or caused to be filed all federal,
state and local income and other material tax returns that are required to be
filed by it and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Group Member or to the extent that failure to do so could not
reasonably be expected to result in a Material Adverse Effect) or with respect
to which the failure to have filed such tax returns or have paid such taxes
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
4.11 Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
 
4.12 ERISA.  Neither a Reportable Event nor a failure to satisfy the “minimum
funding standards” (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to each Plan (whether or not waived) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code; (b) no
termination of a Single Employer Plan has occurred, no Lien in favor of the PBGC
or a Plan has arisen and no determination has been made that a Plan is, or is
expected to be, “at risk” (within the meaning of Section 430 of the Code or
Section 303 of ERISA), during such five-year period; (c) the present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount; (d) neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a liability under ERISA, and neither
the Borrower nor any Commonly Controlled Entity would become subject to any
material liability under ERISA if the Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made; and (e) no such Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA) or in Reorganization or Insolvent, except where, in each of clauses
(a) through (e), such event or condition, together with all other events or
conditions, could not reasonably be expected to have a Material Adverse Effect.
 
4.13 Investment Company Act; Other Regulations.  No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
4.14 Subsidiaries.  As of the Restatement Effective Date, (a) Schedule 4.14 sets
forth the name and jurisdiction of organization of each Subsidiary and, (i) as
to each such Subsidiary (other than
 
 
54

--------------------------------------------------------------------------------

 
WTH Funding LP), the percentage of each class of Capital Stock owned by any Loan
Party and (ii) in the case of WTH Funding LP, the names of the partners of such
partnership and to the extent that the partners of such partnership are
Subsidiaries, the percentage of Capital Stock of such Subsidiaries owned by any
Loan Party and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of the Borrower or any Subsidiary (other
than WTH Funding LP), except as created by the Loan Documents.
 
4.15 Use of Proceeds.  The proceeds of the Term Loans shall be used (i) to repay
AESOP Indebtedness, (ii) to pay costs and expenses in connection with the
entering into of the Loan Documents and the issuance of the Senior Unsecured
Notes and (iii) to finance the working capital needs and general corporate
purposes of the Borrower and its Subsidiaries, including Investments, Restricted
Payments and capital expenditures permitted under this Agreement.  The proceeds
of the Revolving Loans and the Swingline Loans, and the Letters of Credit, shall
be used to finance the working capital needs and general corporate purposes of
the Borrower and its Subsidiaries, including Investments, Restricted Payments
and capital expenditures permitted under this Agreement (other than, in the case
of (i) Revolving Loans and Swingline Loans (other than to the extent borrowed to
facilitate the replacement of the letters of credit of Dollar Target and its
Subsidiaries upon consummation of DTA Acquisition Step 1) and (ii) prior to the
consummation of DTA Acquisition Step 1, Letters of Credit, the DTA Acquisition).
 
4.16 Accuracy of Information, etc.  No statement or information (other than the
projections and pro forma financial information) contained in this Agreement,
any other Loan Document, the Confidential Information Memorandum or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents taken as a whole, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  As of the
Restatement Effective Date there is no fact known to any Loan Party that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.
 
4.17 Security Documents.  (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties (as defined in the Guarantee and Collateral Agreement), a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof.  In the case of the Pledged Stock as defined and described in
the Guarantee and Collateral Agreement, when stock certificates representing
such Pledged Stock are delivered to the Administrative Agent, and in the case of
the other Collateral described in the Guarantee and Collateral Agreement as of
the Restatement Effective Date, when financing statements and other filings
specified on Schedule 4.17 in appropriate form are filed in the offices
specified on Schedule 4.17 to the extent such filings are effective to perfect a
security interest in such Collateral, the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement) under the laws of the United States, in each case prior
and
 
 
55

--------------------------------------------------------------------------------

 
superior in right to any other Person (except (i) in the case of Collateral
other than Pledged Stock, Permitted Liens and (ii) in the case of Pledged Stock,
statutory Liens or nonconsensual Liens); and (b) when executed, each of the
Mortgage Amendments will be effective to continue in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds thereof, and when the
Mortgage Amendments are accepted for recording in the applicable recording
offices, each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case prior and superior in right
to any other Person (except for any Permitted Lien other than Liens securing
Indebtedness).  Schedule 1.1F lists, as of the Restatement Effective Date, each
parcel of owned real property and each leasehold interest in real property
located in the United States and held by the Borrower or any of its Subsidiaries
that has a value, in the reasonable opinion of the Borrower, in excess of
$5,000,000.
 
SECTION 5.                      CONDITIONS PRECEDENT
5.1 Amendment and Restatement Effective Date.  The amendment and restatement of
the Existing Credit Agreement provided for hereby and the agreement of each
Revolving Lender to make the initial extension of credit requested to be made by
it is subject to the satisfaction, prior to or concurrently with the making of
such extension of credit on the Restatement Effective Date, of each of the
following conditions precedent (unless such condition precedent shall have been
waived in accordance with Section 10.1):
 
(a) Credit Agreement; Guarantee and Collateral Agreement.  The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, Holdings, the Borrower and each Person listed on Schedule
1.1A and (ii) the Guarantee and Collateral Agreement, executed and delivered by
Holdings, the Borrower and each Subsidiary Guarantor.
 
(b) Pro Forma Balance Sheet; Financial Statements.  The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) the Consolidated Financial
Statements and (iii) unaudited interim consolidated financial statements of the
Borrower for each fiscal quarter ended more than 55 days before the Restatement
Effective Date and after the date of the latest applicable financial statements
delivered pursuant to clause (ii) of this paragraph as to which such financial
statements are available, and such financial statements shall not, in the
reasonable judgment of the Lenders, reflect any material inconsistency with the
financial statements or projections contained in the Confidential Information
Memorandum, except as a result of changes thereto required by GAAP.
 
(c) Projections.  The Lenders shall have received satisfactory projections
through 2016.
 
(d) Approvals.  All material governmental and third party approvals necessary in
connection with the continuing operations of the Group Members, the issuance of
the Senior Unsecured Notes and the financing contemplated hereby shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the issuance of the Senior Unsecured Notes or the financing contemplated hereby.
 
(e) Lien Searches.  The Administrative Agent shall have received the results of
a recent lien search in each jurisdiction where the Loan Parties have their
chief executive office or are organized, and such search shall reveal no Liens
on any of the assets of the Loan Parties except for Liens permitted by Section
7.3, Liens discharged on or prior to the Restatement Effective Date or
 
 
56

--------------------------------------------------------------------------------

 
Liens for which termination arrangements have been made pursuant to
documentation and on terms satisfactory to the Administrative Agent.
 
(f) Payments as of the Restatement Effective Date.
 
(i) The Borrower shall have prepaid all Revolving Loans outstanding under (and
as defined in) the Existing Credit Agreement (and all accrued and unpaid
interest thereon) and all accrued and unpaid commitment fees and letter of
credit fees under the Existing Credit Agreement, accrued to (but not including)
the Restatement Effective Date.
 
(ii) The Lenders, the Joint Lead Arrangers and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Restatement Effective Date.  All such amounts will be
paid with proceeds of Loans made on the Restatement Effective Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Restatement Effective Date.
 
(g) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Restatement Effective Date, substantially in the form
of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.
 
(h) Legal Opinions.  The Administrative Agent shall have received the executed
legal opinion of Kirkland & Ellis LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E.
 
(i) Solvency Certificate.  The Administrative Agent shall have received a
satisfactory solvency certificate from a Responsible Officer that shall document
the solvency of the Borrower and its Subsidiaries after giving effect to the
financing contemplated hereby.
 
(j) Officer’s Certificate.  The Lenders shall have received a certificate from a
Responsible Officer documenting the Borrower’s compliance with the conditions
set forth in paragraphs (a) and (b) of Section 5.2 on a pro forma basis after
giving effect to the financing contemplated hereby.
 
(k) Flood Determinations.  The Administrative Agent shall have received (a) a
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each of the Mortgaged Properties (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto in the event any
such Mortgaged Properties are located within a special flood hazard area) and
(b) a copy of or a certificate as to coverage under the insurance policies
required by Section 6.5, including without limitation, flood insurance policies
and the applicable provisions of the Security Documents, each of which shall be
endorsed or otherwise amended as provided in Section 6.5.
 
Notwithstanding the foregoing, the amendment and restatement of the Existing
Credit Agreement provided for hereby and the obligations of the Lenders to make
Loans and of the Issuing Lender to issue or continue Letters of Credit hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 10.1) on or prior to 5:00 p.m., New York City
time, on May 3, 2011.
 
 
57

--------------------------------------------------------------------------------

 
5.2 Conditions to Each Extension of Credit.  The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date).
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
(c) Extensions of Credit to a Subsidiary Borrower.  The representations and
warranties contained in Sections 4.3, 4.4 and 4.5 as to any Subsidiary Borrower
to which an extension of credit is to be made shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date).
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
or any Subsidiary Borrower hereunder shall constitute a representation and
warranty by the Borrower, or such Subsidiary Borrower, as applicable, as of the
date of such extension of credit that the conditions contained in this Section
5.2 have been satisfied. Any funding or effectiveness of an Incremental
Commitment (including any deemed issuance of Letters of Credit) in connection
with the DTA Acquisition shall not be subject to the conditions precedent set
forth in this Section 5.2, nor shall it constitute a representation and warranty
hereunder.
 
SECTION 6.                      AFFIRMATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall and shall cause each of its
Subsidiaries to:
 
6.1 Financial Statements.  Furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):
 
(a) as soon as available, but in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte &
Touche LLP or other independent certified public accountants of nationally
recognized standing; and
 
(b) as soon as available, but in any event not later than 55 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the
 
 
58

--------------------------------------------------------------------------------

 
figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods and shall be deemed to have been
delivered on the date on which the Borrower provides notice to the
Administrative Agent that such information has been posted on the Borrower’s
website at the website address listed on the signature pages of such notice, at
www.sec.gov or at such other website identified in such notice and accessible by
the Lenders without charge; provided that the Borrower shall deliver paper
copies of such financial statements to the Administrative Agent or any Lender
who requests the Borrower to deliver such paper copies until written notice to
cease delivering paper copies is given by the Administrative Agent or such
Lender.  The Borrower will be deemed to have satisfied the requirements of this
Section 6.1 if any parent files with the SEC and provides reports, documents and
information of the types otherwise so required, in each case within the
applicable time periods specified by the applicable rules and regulations of the
SEC, and the Borrower is not required to file such reports, documents and
information separately under the applicable rules and regulations of the SEC
(after giving effect to any exemptive relief) because of the filings by such
parent.
 
6.2 Certificates; Other Information.  Furnish to the Administrative Agent (and
the Administrative Agent shall furnish to each Lender) (or, in the case of
clause (d), to the relevant Lender):
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a letter, written and signed by the independent certified public
accountants reporting on such financial statements describing the scope of such
financial statements and certifying that such financial statements are presented
in an accurate manner and in accordance with GAAP;
 
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party and the name and jurisdiction of organization of
any new Subsidiary and the percentage of each class of Capital Stock owned by
any Loan Party and (2) a list of any Intellectual Property registrations and
applications applied for, acquired by or exclusively licensed to any Loan Party
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);
 
(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a consolidated budget for the following
fiscal year (which shall include the Fleet Financing Forecast for such fiscal
year) and, as soon as available, significant revisions, if any, of such budget
with respect to such fiscal year (the “Budget”), which Budget shall in each case
be accompanied by a certificate of a Responsible Officer stating that such
Budget is based on reasonable estimates, information and assumptions and that
such Responsible Officer has no reason to believe that such Budget is incorrect
or misleading in any material respect, it being understood
 
 
59

--------------------------------------------------------------------------------

 
that such Budget is based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, and it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from Budget
by a material amount;
 
(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
6.3 Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, its obligations
and liabilities in respect of taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member or except to the extent that failure to do so could not reasonably
be expected to result in a Material Adverse Effect.
 
6.4 Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and keep in
full force and effect its organizational existence (provided that Holdings and
any of its Subsidiaries may change its organizational form so long as such
change shall not adversely affect the interests of the Lenders) and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 and except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.5 Maintenance of Property; Insurance.  (a)  Keep all property material to its
business in good working order and condition consistent with industry practices,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (b) maintain with
financially sound and reputable insurance companies insurance on all its
material property in amounts and against such risks (but including in any event,
to the extent available on commercially reasonable terms, public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
 
6.6 Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit the
Administrative Agent, and after the occurrence and during the continuance of an
Event of Default, representatives of any Lender (in coordination with the
Administrative Agent), to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time and
upon reasonable advance notice, and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants; provided that a representative of the Loan Parties shall be
permitted to be present for any discussion with independent certified
accountants referred to above.  Notwithstanding Section 10.5, unless any such
visit or inspection is conducted after the occurrence and during the continuance
of a Default or Event of Default, the Borrower shall not be required to pay any
costs or expenses incurred by the Administrative Agent, any Lender or Lender’s
representative in connection with such visit or inspection.
 
6.7 Notices.  Promptly upon obtaining actual knowledge thereof, give notice to
the Administrative Agent (and the Administrative Agent shall give notice to each
Lender) of:
 
 
 
60

--------------------------------------------------------------------------------

 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
 
(c)  any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $50,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
 
(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof:  (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to, or satisfy the “minimum funding standard” (as defined in
Section 302 of ERISA or Section 412 of the Code) with respect to, a Plan, a
determination that any Plan is, or is reasonably expected to be, “at risk”
(within the meaning of Section 430 of the Code or Section 303 of ERISA), the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan (or any
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA)) or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan ;
and
 
(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8 Environmental Laws.  (a) Comply with, and use commercially reasonable
efforts to ensure compliance by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, binding
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
 
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
6.9 Additional Collateral etc..  (a) With respect to any property constituting
Collateral described in the Guarantee and Collateral Agreement acquired after
the Restatement Effective Date by any Loan Party as to which the Administrative
Agent, for the benefit of the Lenders, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property under the laws of
the United States and (ii) take all actions necessary or advisable to grant to
the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in such
 
 
61

--------------------------------------------------------------------------------

 
property, including filing documents in the United States Patent and Trademark
Office and United States Copyright Office and filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent subject to the terms of the Guarantee and Collateral Agreement; provided
that the Loan Parties shall not be required to take any such action with respect
to any Intellectual Property acquired after the Restatement Effective Date until
the list describing such Intellectual Property is required to be furnished to
the Administrative Agent and each Lender pursuant to Section 6.2(b).
 
(b) With respect to any new Subsidiary (other than a Foreign Subsidiary, an
Excluded Subsidiary, an Excluded Person, a Securitization Entity or any
Subsidiary of a Foreign Subsidiary, Excluded Subsidiary or Securitization
Entity) created or acquired after the Restatement Effective Date by any Loan
Party,  subject to Section 6.10(b), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any Loan Party, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions necessary or advisable to grant
to the Administrative Agent for the benefit of the Lenders a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement under the laws of the United States with respect to such
new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and (iv) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
 
(c)  With respect to any new Foreign Subsidiary created or acquired after the
Restatement Effective Date by any Loan Party (other than by any Foreign
Subsidiary, an Excluded Subsidiary, an Excluded Person or a Securitization
Entity), subject to Section 6.10(b), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in a portion of the Capital Stock of such new Subsidiary that
is owned by any such Loan Party (provided that in no event shall more than 65%
of the total outstanding Capital Stock of any such new Subsidiary be required to
be so pledged), (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
 
(d) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Restatement Effective Date by any Loan Party (other than any such real property
subject to a Lien expressly permitted by Section 7.3(h) or 7.3(o)), promptly (i)
execute and deliver a first priority Mortgage, in favor of the Administrative
Agent, for the benefit of the Lenders, covering such real property and (ii) in
the case of any fee owned real property with a value of $5,000,000 or more, if
reasonably requested by the Administrative Agent (x) provide the Lenders with
title and extended coverage insurance covering such real property in an amount
at least equal to the
 
 
62

--------------------------------------------------------------------------------

 
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) and (y) deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
 
6.10 DTA Acquisition etc.  On and after the consummation of DTA Acquisition Step
1, each of Holdings and the Borrower shall:
 
(a) use its commercially reasonable efforts to effect the termination of all
revolving commitments outstanding under the Dollar Target Credit Agreement and
the prepayment of all loans outstanding thereunder (and all accrued and unpaid
interest thereon), in each case, as soon as reasonably practicable after the
consummation of DTA Acquisition Step 1; and
 
(b) cause each of Dollar Target and its Subsidiaries (other than any Excluded
Subsidiary) to (i) become a Loan Party under the Loan Documents, and (ii)
satisfy the guarantee and collateral requirements set forth above in Section
6.9, in each case, on or before the one-year anniversary of the date of the
consummation of DTA Acquisition Step 1.
 
6.11 Post-Closing Obligations.
 
Within 180 days after the Restatement Effective Date (or such later dates from
time to time as consented to by the Administrative Agent in its reasonable
discretion), the Administrative Agent shall have received amendments to each
Mortgage (giving effect to the entering into of this Agreement) with respect to
each of the Mortgaged Properties, duly executed and delivered by the applicable
Loan Party, together with:


(a) evidence of the completion (or reasonably satisfactory arrangements for the
completion) of all recordings and filings of an amendment to each existing
Mortgage covering any of the Mortgaged Properties (each a “Mortgage Amendment”)
as necessary to continue a valid, perfected first priority (subject to Permitted
Liens) Lien against the properties purported to be covered thereby and otherwise
in form and substance reasonably satisfactory to the Administrative Agent; and
 
(b) date down or modification endorsements to each mortgagee’s title insurance
policy covering the existing Mortgages on the Mortgaged Properties in form and
substance reasonably acceptable to the Administrative Agent and revealing no
Liens or other encumbrances other than Permitted Liens.
 


SECTION 7.                      NEGATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:
 
7.1 Financial Condition Covenants. (a) Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Borrower ending with any fiscal quarter set forth below
(commencing with the fiscal quarter ending June 30, 2011) to exceed the ratio
set forth below opposite such fiscal quarter:
 
 
63

--------------------------------------------------------------------------------

 
 
Fiscal Quarter
Consolidated
Leverage Ratio
March 31, 2011
5.25 to 1.00
June 30, 2011
5.25 to 1.00
September 30, 2011
5.00 to 1.00
December 31, 2011
5.00 to 1.00
March 31, 2012
4.75 to 1.00
June 30, 2012
4.75 to 1.00
September 30, 2012
4.75 to 1.00
December 31, 2012
4.75 to 1.00
March 31, 2013
4.75 to 1.00
June 30, 2013
4.75 to 1.00
September 30, 2013
4.50 to 1.00
December 31, 2013
4.50 to 1.00
March 31, 2014
4.25 to 1.00
June 30, 2014
4.25 to 1.00
September 30, 2014
4.00 to 1.00
December 31, 2014
4.00 to 1.00
March 31, 2015
3.75 to 1.00
June 30, 2015
3.75 to 1.00
September 30, 2015
3.75 to 1.00
December 31, 2015 and thereafter
3.75 to 1.00

 
 
 
(b) Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below (commencing with the
fiscal quarter ending June 30, 2011) to be less than the ratio set forth below
opposite such fiscal quarter:
 
Fiscal Quarter
Consolidated
Interest Coverage Ratio
March 31, 2011
1.50 to 1.00
June 30, 2011
1.50 to 1.00
September 30, 2011
1.50 to 1.00
December 31, 2011
1.55 to 1.00
March 31, 2012
1.55 to 1.00
June 30, 2012
1.60 to 1.00
September 30, 2012
1.70 to 1.00
December 31, 2012
1.70 to 1.00
March 31, 2013
1.70 to 1.00
June 30, 2013
1.70 to 1.00
September 30, 2013
1.70 to 1.00
December 31, 2013
1.70 to 1.00
March 31, 2014
1.70 to 1.00
June 30, 2014
1.70 to 1.00
September 30, 2014
1.70 to 1.00

 
 
 
64

--------------------------------------------------------------------------------

 
 
December 31, 2014
1.70 to 1.00
March 31, 2015
1.75 to 1.00
June 30, 2015
1.75 to 1.00
September 30, 2015
1.75 to 1.00
December 31, 2015 and thereafter
1.75 to 1.00



7.2 Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:
 
(a) Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
Guarantor to the Borrower or any other Subsidiary;
 
(c) Guarantee Obligations of the Borrower, Holdings and any Subsidiary of the
Borrower in respect of the Guarantee and Collateral Agreement;
 
(d) Guarantee Obligations incurred by the Borrower or any of its Subsidiaries of
obligations of any Subsidiary Guarantor or the Borrower;
 
(e) obligations in respect of surety bonds and similar obligations incurred in
the ordinary course of business;
 
(f) Indebtedness outstanding on the date hereof or required to be incurred
pursuant to a Contractual Obligation in existence on the date hereof (other than
AESOP Indebtedness and Securitization Indebtedness) and listed on Schedule
7.2(f) and any Permitted Refinancing thereof;
 
(g) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(h) in an aggregate principal amount
not to exceed $100,000,000 at any one time outstanding;
 
(h) Indebtedness of the Borrower and Avis Budget Finance in respect of the
Senior Unsecured Notes and any Permitted Refinancing thereof;
 
(i) unsecured Guarantee Obligations of Holdings and any Subsidiary of the
Borrower in respect of the Senior Unsecured Notes; provided that each guarantor
under the Senior Unsecured Notes or any Permitted Refinancing thereof shall be a
guarantor of the Obligations pursuant to the Guarantee and Collateral Agreement
or such other agreement as the Administrative Agent may approve in its
reasonable discretion;
 
(j) AESOP Indebtedness;
 
(k) Securitization Indebtedness;
 
(l) Recourse Vehicle Indebtedness;
 
(m) Indebtedness incurred in connection with any acquisition by the Borrower or
any of its Subsidiaries of vehicles directly from a manufacturer pursuant to
such manufacturer’s repurchase program; provided that (i) such Indebtedness is
not greater than the net book value of such vehicles and (ii) such vehicles
could not be financed under the AESOP Financing Program;
 
 
65

--------------------------------------------------------------------------------

 
(n) Indebtedness incurred pursuant to terminal rental adjustment clause lease
financings of trucks to be used in the truck rental operations of the Borrower
and its Subsidiaries;
 
(o) Indebtedness under any Swap Agreement;
 
(p) Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to the Borrower or any Subsidiary Guarantor incurred in
the ordinary course of business or to satisfy the general financing needs of
such Foreign Subsidiary, Excluded Subsidiary or Securitization Entity;
 
(q) Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to the Borrower or any Subsidiary Guarantor in an amount
not to exceed $50,000,000 at any one time outstanding;
 
(r) Indebtedness of any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity to any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity;
 
(s) Guarantee Obligations incurred by any Foreign Subsidiary, Excluded
Subsidiary or Securitization Entity in respect of Indebtedness of any Foreign
Subsidiary, Excluded Subsidiary or Securitization Entity;
 
(t) Indebtedness of any Foreign Subsidiary in an aggregate principal amount not
to exceed $50,000,000 at any one time outstanding and any Permitted Refinancing
thereof;
 
(u) Indebtedness of any Person that becomes a Subsidiary pursuant to a Permitted
Acquisition or that is otherwise assumed by the Borrower or any of its
Subsidiaries in connection with a Permitted Acquisition which is not incurred in
contemplation of such Permitted Acquisition and any Permitted Refinancing
thereof;
 
(v) unsecured or subordinated Indebtedness of the Borrower, Holdings or any
Subsidiary Guarantor of the Borrower having no scheduled principal payments or
prepayments (other than (i) as a result of change of control, asset sale, or
issuance of Capital Stock or Indebtedness, (ii) payments required to prevent any
such Indebtedness from being treated as an “applicable high yield discount
obligation” within the meaning of Section 163(i)(1) of the Code, or (iii)
pursuant to other mandatory prepayment requirements customary for similar
Indebtedness after taking into account then prevailing market conditions) prior
to the Term Loan Maturity Date incurred in connection with Permitted
Acquisitions and any Permitted Refinancing thereof;
 
(w) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any one time
outstanding;
 
(x) Indebtedness incurred in connection with the financing of any insurance
premiums;
 
(y) additional unsecured or subordinated Indebtedness of the Borrower, Holdings
or any Subsidiary Guarantor having no scheduled principal payments or
prepayments (other than (i) as a result of change of control, asset sale, or
issuance of Capital Stock or Indebtedness, (ii) payments required to prevent any
such Indebtedness from being treated as an “applicable high yield discount
obligation” within the meaning of Section 163(i)(1) of the Code, or (iii)
pursuant to other mandatory prepayment requirements customary for similar
Indebtedness after taking into account then prevailing market conditions, in
each case, not otherwise in conflict with the mandatory
 
 
66

--------------------------------------------------------------------------------

 
prepayment requirements contained in Section 2.11) prior to the Term Loan
Maturity Date and any Permitted Refinancing thereof; and
 
(z) Indebtedness of the Borrower and its Subsidiaries (including any Guarantee
Obligations in respect thereof) incurred (i) to finance a portion of the DTA
Acquisition or (ii) to refinance any Term Loans (including any Incremental Term
Loans), and any Permitted Refinancing thereof.
 
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Indebtedness described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause).
 
7.3 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
 
(a) Liens for taxes, assessments, governmental charges or other similar
obligations not yet due or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;
 
(c) Liens incidental to the conduct of the Borrower’s business or the ownership
of its assets which were not incurred in connection with the borrowing of money,
and which do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;
 
(d) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(e) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
 
(f) easements, rights-of-way, restrictions, covenants and other similar
encumbrances incurred in the ordinary course of business or of record that, in
the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
 
(g) Liens in existence on the date hereof listed on Schedule 7.3(g), securing
Indebtedness permitted by Section 7.2(f), provided that no such Lien is spread
to cover any additional property after the Restatement Effective Date and that
the amount of Indebtedness secured thereby is not increased;
 
(h) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(g) to finance the acquisition, repair or construction
 
 
67

--------------------------------------------------------------------------------

 
of fixed or capital assets, provided that (i) such Liens shall be created within
90 days of the acquisition, repair or construction of such fixed or capital
assets and (ii) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness;
 
(i) Liens created pursuant to the Security Documents;
 
(j) Liens on any Related Eligible Assets or arising out of the transfer of
Related Eligible Assets to Securitization Entities; provided that such transfer
is otherwise permitted by the Agreement;
 
(k) Liens securing Indebtedness permitted under Section 7.2(j), (k), (l), (m)
and (n);
 
(l) Liens securing judgments which do not constitute an Event of Default;
 
(m) statutory rights of tenants under leases with respect to which the Borrower
or any Subsidiary is the lessor;
 
(n) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(o) Liens existing on any property or asset prior to the acquisition thereof by
any Group Member or existing on any property or asset of any Person that becomes
a Subsidiary (or that merges with or into the Borrower or a Subsidiary or
transfers such property or asset to the Borrower or a Subsidiary) after the date
hereof prior to the time such Person becomes a Subsidiary (or merges into the
Borrower or a Subsidiary or transfers such property or asset); provided that
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, and such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date on which such Person becomes a Subsidiary or merges into
the Borrower or a Subsidiary, as the case may be, and any Permitted Refinancing
of such obligations; provided, further, that no such Liens shall be permitted to
exist on the Capital Stock of any Person that is required to be a Subsidiary
Guarantor hereunder from and after the time by which such Person is required to
become a Subsidiary Guarantor; and
 
(p) Liens attaching solely to cash earnest money deposits in connection with any
permitted Investment or Permitted Acquisition;
 
(q) Liens on insurance policies and the proceeds thereof securing the financing
of the insurance premiums with respect thereto;
 
(r) Encumbrances permitted under Section 7.12 or otherwise imposed pursuant to
an agreement that has been entered into in connection with a Disposition of
assets;
 
(s) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $50,000,000 at any one time;
 
(t) Liens on the proceeds of Indebtedness permitted to be incurred by Section
7.2 in favor of escrow agents, account custodians or similar third party
intermediaries during the period which any such proceeds are held under escrow
or similar contingent release arrangements; and
 
 
68

--------------------------------------------------------------------------------

 
(u) Liens on the assets and the Capital Stock of a Foreign Subsidiary that
secures Indebtedness of such Foreign Subsidiary outstanding pursuant to Section
7.2(t) (including guaranties by any Foreign Subsidiary of such Indebtedness).
 
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Liens described in the clauses above, the Borrower in
its sole discretion may classify (and reclassify) such action or event in one or
more clauses (including in part under one such clause and in part under another
such clause).
 
7.4 Fundamental Changes.  Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:
 
(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary (provided that the
Wholly Owned Subsidiary shall be the continuing or surviving corporation);
provided that any such merger or consolidation of a Subsidiary Guarantor shall
only be with or into the Borrower or another Subsidiary Guarantor;
 
(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
to the Borrower or any Wholly Owned Subsidiary (upon voluntary liquidation or
otherwise); provided that any such Disposition by a Subsidiary Guarantor shall
only be to the Borrower or another Subsidiary Guarantor or (ii) pursuant to a
Disposition permitted by Section 7.5;
 
(c) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation; and
 
(d) any Subsidiary may dissolve, liquidate or wind up its affairs at any time if
at the time of such dissolution, liquidation or winding up, the value of the
assets of such Subsidiary is less than $100,000 or such Subsidiary is dormant.
 
7.5 Disposition of Property.  Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:
 
(a) the Disposition of (i) obsolete or worn out property or (ii) any property
that is no longer used or useful in the conduct of the business of the Borrower
or its Subsidiaries, in each case in the ordinary course of business;
 
(b)  the Disposition of inventory in the ordinary course of business;
 
(c) Dispositions permitted by clause (i) of Section 7.4(b), Investments
permitted under Section 7.7 (other than Section 7.7 (m)) and Restricted Payments
permitted under Section 7.6;
 
(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary; provided that any sale or issuance of any
Subsidiary Guarantor’s Capital Stock shall only be to the Borrower or another
Subsidiary Borrower;
 
(e) Dispositions of any Related Eligible Assets (i) in connection with the AESOP
Financing Program, (ii) to any Securitization Entity or (iii) in connection with
the incurrence of any Securitization Indebtedness;
 
 
69

--------------------------------------------------------------------------------

 
(f) the sale of the Budget Truck Division for fair market value as determined by
the board of directors of the Borrower;
 
(g) (i) the Disposition of other property having a fair market value not to
exceed $200,000,000 in the aggregate for any fiscal year of the Borrower, (ii)
any Disposition of fleet vehicles of Dollar Target and its Subsidiaries, and
(iii) other divestitures required by a Governmental Authority in connection
with, resulting from or related to the DTA Acquisition upon consummation of the
DTA Acquisition Step 1;
 
(h) the Dispositions listed on Schedule 7.5(h);
 
(i) Dispositions of properties subject to condemnation, eminent domain or
taking;
 
(j) leases, subleases, licenses and sublicenses of real or personal property in
the ordinary course of business;
 
(k) dispositions or use of cash and Cash Equivalents in the ordinary course of
business;
 
(l) the abandonment, termination or other disposition of Intellectual Property
or leasehold properties in the ordinary course of business; and
 
(m)  dispositions, discounts or forgiveness of accounts receivable in connection
with the collection or compromise thereof;
 
(n) Dispositions of non-core assets acquired in connection with an Investment
permitted under Section 7.7, including a Permitted Acquisition;
 
(o) Dispositions by the Borrower or any of its Subsidiaries of any Foreign
Subsidiary to any other Foreign Subsidiary so long as at least 65% of the
Capital Stock of such other Foreign Subsidiary (or any parent company of such
other Foreign Subsidiary) is pledged to the Administrative Agent pursuant to
Section 6.9; and
 
(p) Dispositions of minority interests in joint ventures.
 
provided that all Dispositions permitted under paragraphs (f) and (g)(i) and
(g)(ii) of this Section 7.5 shall be made for fair value and in the case of any
such Disposition (or series of related Dispositions) that yields gross proceeds
to any Loan Party in excess of $25,000,000, for at least 75% cash consideration
(excluding, in the case of an Asset Sale (or series of related Asset Sales), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) (it being understood that for the purposes of the foregoing
proviso, the following shall be deemed to be cash consideration:  (1) Cash
Equivalents, (2) the assumption of Indebtedness of the Borrower (other than
Disqualified Stock of the Borrower) or any Subsidiary and the release of the
Borrower and its Subsidiaries from all liability with respect to payment of such
Indebtedness, (3) Indebtedness of any Subsidiary that is no longer a Subsidiary
as a result of such Disposition, to the extent that the Borrower and each other
Subsidiary are released from any Guarantee Obligations or any other obligations
to provide credit support in respect of such Indebtedness and (4) securities
received by the Borrower or any Subsidiary from the transferee that are
converted by the Borrower or such Subsidiary into cash within 180 days);
provided, further, that if the Group Member’s action or event meets the criteria
of more than one of the types of Dispositions described in the clauses above,
the Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause).
 
 
70

--------------------------------------------------------------------------------

 
7.6 Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor; provided, that any non-Subsidiary Guarantor may make
Restricted Payments to any Group Member;
 
(b)  so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may pay dividends to Holdings and Holdings may pay
dividends to ABG to purchase ABG common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee;
 
(c) the Borrower may make Restricted Payments to Holdings to permit Holdings to
(i) pay corporate overhead expenses incurred in the ordinary course of business
and (ii) pay any taxes that are due and payable by Holdings or the Borrower;
 
(d) (i) the Borrower may make Restricted Payments to Holdings to permit Holdings
to pay dividends to any higher tier entity to provide for the payment of (A)
Parent Expenses, (B) Related Taxes and (C) any Taxes that are due and payable by
any Group Member as part of a consolidated group or which have been paid for the
account of any Group Member pursuant to the Tax Sharing Agreement and (ii) so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may make Restricted Payments to Holdings to permit Holdings to make
Restricted Payments to any Parent in an aggregate amount not to exceed
$40,000,000, less the amount of Investments made pursuant to Section 7.7(u) and
payments made under Section 7.8(a)(vi);
 
(e) Investments permitted by Section 7.7;
 
(f) any Subsidiary may make Restricted Payments (including in respect of
management fees) to the holders of the Capital Stock of such Subsidiary ratably
based on the respective ownership interests of such holders;
 
(g) the Borrower may make Restricted Payments to Holdings to permit Holdings to
repay the ABG Convertible Notes in an aggregate amount not to exceed
$250,000,000 (less the amount of payments made pursuant to Section 7.8(a)(iv);
and
 
(h) Restricted Payments in an aggregate amount not to exceed the Available
Amount on the date such Restricted Payments are made.
 
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of Restricted Payments described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause).
 
7.7 Investments.  Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person
 
 
71

--------------------------------------------------------------------------------

 
(all of the foregoing, “Investments”; it being understood that the amount, as of
any date of determination, any Investment in the form of a guarantee shall be
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by a Responsible Officer) except:
 
(a) Investments consisting of extensions of trade credit and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;
 
(b) Investments in Cash Equivalents;
 
(c) Guarantee Obligations permitted by Section 7.2;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount not to exceed $15,000,000 in any fiscal year;
 
(e) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;
 
(f) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to such investment, is a Subsidiary Guarantor;
 
(g) intercompany Investments by the Borrower or any Subsidiary Guarantor in any
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary made in the
ordinary course of business or to satisfy the general financing needs of such
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary;
 
 
 
(h) intercompany Investments by the Borrower or any Subsidiary Guarantor in any
Securitization Entity, Foreign Subsidiary or Excluded Subsidiary in an amount
not to exceed $50,000,000 at any one time outstanding; provided that any
Investments made by a Loan Party in a Foreign Subsidiary to fund all or a
portion of an Investment made by such Foreign Subsidiary in reliance on this
Section 7.7(h) shall be permitted and shall not reduce the Investment capacity
available under any other Section;
(i) intercompany Investments by any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity in any Foreign Subsidiary, Excluded Subsidiary or
Securitization Entity;
 
(j) Restricted Payments to ABG permitted by Section 7.6 in the form of loans and
advances;
 
(k) Investments listed on Schedule 7.7(k);
 
(l) Permitted Acquisitions, provided that the aggregate amount (or, in the case
of consideration consisting of assets, fair market value) of the consideration
paid by the Borrower and the Subsidiary Guarantors (net of acquired cash and
Cash Equivalents and excluding consideration in respect of acquired vehicles as
long as (i) the purchase price for such vehicles does not exceed their fair
market value and (ii) such vehicles will be financed in the Borrower’s normal
operation of its business through the AESOP Financing Program or any other
similar financing program, or will
 
 
72

--------------------------------------------------------------------------------

 
be replaced with vehicles financed through the AESOP Financing Program or any
other similar financing program) for Permitted Acquisitions of Persons that
shall not become Loan Parties (including any merger where such Loan Party (or a
Subsidiary that becomes a Loan Party) is the surviving entity) or of assets that
shall not become Collateral, in each case pursuant to Section 6.9, shall not
exceed (i) $50,000,000 or (ii) $200,000,000 in the event that after giving pro
forma effect to such acquisition, the Consolidated Leverage Ratio is less than
4.00 to 1.00 as of the most recently ended fiscal quarter for which financial
statements have been delivered hereunder, in each case, on a cumulative basis
for all such acquisitions;
 
(m) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments permitted under Sections 7.2, 7.3, 7.4, 7.5 or
7.6 respectively;
 
(n) any seller-financing or other non-cash consideration received in connection
with Dispositions permitted by Section 7.5;
 
(o) the Borrower or any Subsidiary may make Investments to purchase from a
minority shareholder the Capital Stock of such shareholder in a joint venture
entity in which any Group Member owns a majority equity interest (regardless of
whether such a joint venture entity is a Subsidiary);
 
(p) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $200,000,000 after the Restatement Effective Date
during the term of this Agreement; provided that in the case of any Investments
consisting of any guarantees provided by the Borrower in connection with the
divestures permitted under Section 7.5(g)(iii), the Borrower shall deliver a
certificate signed by a Responsible Officer setting forth the amount of such
guarantees, together with a reasonably detailed description of the related
primary obligations upon consummation of the DTA Acquisition); provided
further that any Investments made by a Loan Party in a Foreign Subsidiary to
fund all or a portion of an Investment made by such Foreign Subsidiary in
reliance on this Section 7.7(p) shall be permitted and shall not reduce the
Investment capacity available under any other Section;
 
(q) the DTA Acquisition so long as, immediately after giving pro forma effect to
DTA Acquisition Step 1, the Borrower is in pro forma compliance with both of the
Financial Condition Covenants under Section 7.1 as of the end of the most
recently ended fiscal quarter;
 
(r) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Permitted Acquisition or the DTA Acquisition) so
long as such Investments were not made in contemplation of such Person becoming
a Subsidiary or of such consolidated or merger, and any modification,
replacement renewal, reinvestment or extension thereof;
 
(s) Investments consisting of intercompany notes issued in respect of transfers
of Foreign Subsidiaries pursuant to Section 7.5(o);
 
(t) Investments in an aggregate amount not to exceed the Available Amount on the
date such Investments are made; and
 
(u) Investments in an aggregate amount not to exceed $40,000,000, less the
amount of Restricted Payments made under Section 7.6(d)(ii) and payments made
under Section 7.8(a)(vii).
 
 
73

--------------------------------------------------------------------------------

 
provided, that (i) if the Group Member’s action or event meets the criteria of
more than one of the types of Investments described in the clauses above, the
Borrower in its sole discretion may classify (and reclassify) such action or
event in one or more clauses (including in part under one such clause and in
part under another such clause) and (ii) the Borrower and its Subsidiaries may
not make any Investment in an Excluded Person except to the extent permitted by
Section 7.7(p).
 
7.8 Optional Payments and Modifications of Certain Agreements.  (a)  Make or
offer to make any optional or voluntary prepayment, repurchase or redemption of
or otherwise optionally or voluntarily defease or segregate funds with respect
to the Indebtedness permitted by Section 7.2(h), (t), (v) or (y) (other than any
prepayments, repurchases or redemptions of scheduled payments of such
Indebtedness within 120 days of the scheduled date when due so long as (i) after
giving pro forma effect to such prepayment, repurchase or redemption, the
aggregate amount of cash and Cash Equivalents the Borrower and its Subsidiaries
at such time determined on a consolidated basis in accordance with GAAP exceeds
$100,000,000 and (ii) no Revolving Loans or Swingline Loans are outstanding on
the date of such prepayment, repurchase or redemption); provided that:
 
(i)  any such Indebtedness may be repaid, prepaid, repurchased or redeemed in
connection with a Permitted Refinancing;
 
(ii)  any senior unsecured Indebtedness of the Borrower or its Subsidiaries
(other than any Foreign Subsidiary) may be repaid, prepaid, repurchased or
redeemed with the proceeds of any Incremental Term Loans for consideration
(including any premium paid in connection therewith) in an aggregate amount not
to exceed $200,000,000 so long as (x) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (y) after giving pro forma
effect to such prepayment, repayment, repurchase or redemption, the Consolidated
Secured Leverage Ratio is less than 1.75 to 1.00 and (z) no Revolving Loans or
Swingline Loans are outstanding on the date of such prepayment, repayment,
repurchase or redemption;
 
(iii)  any senior unsecured Indebtedness of the Borrower or its Subsidiaries
(other than any Foreign Subsidiary) may be repaid, prepaid, repurchased or
redeemed for consideration (including any premium paid in connection therewith)
in an aggregate amount not to exceed $200,000,000 so long as (w) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (x) after giving pro forma effect to such prepayment, repayment,
repurchase or redemption, the Consolidated Secured Leverage Ratio is less than
1.75 to 1.00, (y) no Revolving Loans or Swingline Loans are outstanding on the
date of such prepayment, repayment, repurchase or redemption and (z) such
prepayment, repayment, repurchase or redemption shall not be made with the
proceeds of any borrowings under the Revolving Credit Facility;
 
(iv)  any such Indebtedness in an aggregate principal amount not to exceed
$250,000,000 (less the amount of any Restricted Payments made pursuant to
Section 7.6(g)) may be repaid, prepaid, repurchased or redeemed;
 
(v)  any such Indebtedness may be repaid, prepaid, repurchased or redeemed in an
aggregate amount not to exceed the Available Amount on the date such payments
are made; and
 
(vi)  any such Indebtedness  in an aggregate amount not to exceed $40,000,000,
less the amount of Restricted Payments made under Section 7.6(d)(ii) and
Investments made under Section 7.7(u) may be repaid, prepaid, repurchased or
redeemed;
 
provided, that if the Group Member’s action or event meets the criteria of more
than one of the types of payments described in the clauses above, the Borrower
in its sole discretion may classify (and reclassify)
 
 
74

--------------------------------------------------------------------------------

 
such action or event in one or more clauses (including in part under one such
clause and in part under another such clause), and
 
 (b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Unsecured Notes in a manner materially adverse to the Lenders or (c)
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Separation
Agreement or the Tax Sharing Agreement in a manner materially adverse to the
Lenders, it being understood that an increase of the obligations or potential
liability of ABG resulting from any such amendment, modification or other change
to the Separation Agreement or Tax Sharing Agreement shall not, in and of
itself, be regarded as materially adverse to the Lenders.
 
7.9 Transactions with Affiliates.  Enter into any transaction (other than (i)
transactions listed on Schedule 7.9, (ii) transactions permitted by Section 7.6,
(iii) Investments permitted by Section 7.7(d) and (o), (iv) Investments in joint
ventures permitted by Section 7.7 and (v) issuances of Equity Interests,
including any servicing agreement, purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Subsidiary) unless such transaction is (a) otherwise permitted under this
Agreement and (b) upon fair and reasonable terms taken as a whole no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
 
7.10 Sales and Leasebacks.  Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member except
sale-lease back transactions relating to Eligible Assets not in excess of
$50,000,000 and without duplication of any such transactions permitted by
Section 7.2.
 
7.11 Changes in Fiscal Periods.  Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.
 
7.12 Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower (other than a Securitization Entity)
to (a) make Restricted Payments in respect of any Capital Stock of such
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Subsidiary of the Borrower, (b) make loans or advances to, or other Investments
in, the Borrower or any other Subsidiary of the Borrower or (c) transfer any of
its assets to the Borrower or any other Subsidiary of the Borrower, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary or assets imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Subsidiary or such assets other than the
Senior Unsecured Note Indenture and such other agreements listed on Schedule
7.12 , (iii) restrictions which are not more restrictive than those contained in
this Agreement contained in any documents governing any Indebtedness incurred in
accordance with the provisions of this Agreement, (iv) any documents relating to
joint ventures to the extent that such joint ventures are not prohibited
hereunder, (v) any agreement in effect at the time a Person became a Subsidiary
or assets are first acquired pursuant to an Investment permitted under Section
7.7, so long as (x) such agreement was not entered into solely in contemplation
of such Investment and (y) such encumbrance or restriction applies only to such
Person and assets, and (vi)with respect to the restrictions in clause (c), (x)
restrictions or conditions imposed by any agreement relating to secured debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such debt, and (y) customary provisions in leases,
licenses or contracts restricting assignability or subleasing prohibit the
 
 
75

--------------------------------------------------------------------------------

 
granting of Liens on the rights contained therein; provided that loans made by
the Borrower or any Subsidiary to any other Subsidiary that is a Securitization
Entity or a partner or direct equity owner of a Securitization Entity may be
subject to customary repayment restrictions required by the lenders to such
Securitization Entity.
 
7.13 Lines of Business.  Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.
 
7.14 Business Activities of Holdings.  In the case of Holdings, (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Capital Stock of the Borrower, (ii) incur, create, assume or
suffer to exist any Indebtedness or other liabilities or financial obligations,
except (w) Guarantee Obligations permitted pursuant to Section 7.2(c) and
7.2(i), (x) nonconsensual obligations imposed by operation of law, (y)
obligations pursuant to the Loan Documents to which it is a party and (z)
obligations with respect to its Capital Stock, or (iii) own, lease, manage or
otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Borrower in accordance with
Section 7.6 pending application in the manner contemplated by said Section) and
cash equivalents (other than cash received from capital contributions to, or the
issuance of Capital Stock by Holdings) other than the ownership of shares of
Capital Stock of the Borrower.
 
SECTION 8.                      EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) the Borrower or any Subsidiary Borrower shall fail to pay any principal of
any Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or the Borrower or any Subsidiary Borrower shall fail to pay any
interest on any Loan or Reimbursement Obligation, or any other amount payable
hereunder or under any other Loan Document, within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or
 
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been false or misleading in any material respect on or as of the date made
or delivered; or
 
(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.10(b) or Section 7 of
this Agreement or Sections 6.4 or 6.6(b) of the Guarantee and Collateral
Agreement; or
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or
 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement
 
 
76

--------------------------------------------------------------------------------

 
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness (x) the outstanding
principal amount of which exceeds in the aggregate $50,000,000, (y) in the case
of such Indebtedness which is Securitization Indebtedness (including AESOP
Indebtedness), (1) an amortization or termination event pursuant to a
securitization program prior to the end of the scheduled term or revolving
period thereunder shall have occurred, (2) the Borrower and its Subsidiaries
shall become unable to finance the purchase of vehicles and (3) the Borrower
shall have failed, by the 45th day after the occurrence of an event referred to
in clause (y)(1) and the expiration of all grace periods applicable thereto, to
either (A) replace such securitization program with an alternative source of
financing having terms not materially adverse to the Lenders from the program
being replaced or having terms acceptable to the Required Lenders, or (B) obtain
a waiver with respect to the occurrence of such event from the applicable
required noteholders or lenders under such securitization program, and provided
that until and unless the event described in clause (y)(3) shall have occurred,
no Event of Default shall exist as a result of the occurrence of an event
referred to in clause (y)(1) or (z) in the case of a default under the Dollar
Target Credit Agreement arising solely as a result of a “change in control” of
Dollar Target unless (1) such default shall continue unremedied for a period of
60 days after the occurrence thereof or (2) prior to the end of such 60 day
period, the holder or beneficiary of such Indebtedness shall have declared such
Indebtedness due and payable by the Borrower.  Upon the entering into of any
replacement facility referred to in clause (y)(1)(A), the Borrower shall deliver
to the Administrative Agent a written officer’s certificate providing that the
Borrower has sufficient vehicle financing arrangements available to it to
carry-on its business activities consistent, in all material respects, with its
past practices; or
 
(f) (i) any Group Member (other than any Subsidiary which is not a Significant
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member (other than any Subsidiary
which is not a Significant Subsidiary) shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Group
Member any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed or undischarged for a
period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth
 
 
77

--------------------------------------------------------------------------------

 
in clause (i), (ii), or (iii) above; or (v) any Group Member shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or
 
(g)  (g)                (i) any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any failure to satisfy the “minimum funding standard”
(as defined in Section 302 of ERISA or Section 412 of the Code), whether or not
waived, shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Plan shall arise on the assets of any Group Member or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA or be determined to be, or expected
to be, “at risk” (within the meaning of Section 430 of the Code or Section 303
of ERISA), (v) any Group Member or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Required Lenders is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan (or any Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA))
or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions in this clause (g),
if any, could reasonably be expected to have a Material Adverse Effect; or
 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (to the extent not paid or fully covered
by insurance provided by a carrier not disputing coverage) of $50,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or
 
(i) any material provision of any Security Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby with respect to any Collateral, other than
Collateral having a de minimus value (unless due to action or inaction by the
Administrative Agent); or
 
(j) the guarantees contained in Section 2 and Section 3 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k) the occurrence of a Change in Control;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower or any
Subsidiary Borrower, automatically the Commitments shall immediately terminate
and the Loans (with accrued interest thereon) and all other amounts owing under
this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with
 
 
78

--------------------------------------------------------------------------------

 
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower or the relevant Subsidiary
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower and any Subsidiary Borrower
hereunder and under the other Loan Documents.  After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower and any Subsidiary
Borrower hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower or such Subsidiary Borrower (or such other Person as may be
lawfully entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower and each Subsidiary Borrower.
 
SECTION 9.                      THE AGENTS
 
9.1 Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
 
9.3 Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder.  The Agents shall not be under any obligation to any Lender to
ascertain or to
 
 
79

--------------------------------------------------------------------------------

 
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party.
 
9.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, e-mail, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to Holdings or the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 
9.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings, the
Borrower or any Subsidiary Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
9.6 Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any
 
 
80

--------------------------------------------------------------------------------

 
Loan Party or any affiliate of a Loan Party that may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
 
9.7 Indemnification.  The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Holdings, the Borrower or any
Subsidiary Borrower and without limiting the obligation of Holdings, the
Borrower or any Subsidiary Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
 
9.8 Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
9.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may, on behalf of the Lenders and with the consent of the Borrower (such consent
not to be unreasonably withheld), appoint a successor Administrative Agent,
which shall be a commercial bank organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $500,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
 
81

--------------------------------------------------------------------------------

 
9.10 Co-Documentation Agents and Syndication Agent.  Neither of the
Co-Documentation Agents nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.
 


 
SECTION 10.                                MISCELLANEOUS


10.1 Amendments and Waivers(a) .   (a) Neither this Agreement nor any other Loan
Document, or any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive any principal amount or
extend the final scheduled date of maturity of any Loan or any Reimbursement
Obligation or extend the scheduled date of any amortization payment in respect
of any Term Loan (for the purpose of clarity each of the foregoing not to
include any waiver of a prepayment), reduce the stated rate of any interest or
fee payable hereunder (except (1) in connection with the waiver of applicability
of any post-default increase in interest rates (which waiver shall be effective
with the consent of the Majority Facility Lenders of each adversely affected
Facility) and (2) that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower or any Subsidiary Borrower of any of its rights and obligations under
this Agreement and the other Loan Documents, release all or substantially all of
the Collateral or release all or substantially all of the Subsidiary Guarantors
from their obligations under the Guarantee and Collateral Agreement except as
otherwise provided in the Loan Documents, in each case without the written
consent of all Lenders; (D) amend, modify or waive any provision of Section 2.11
or 2.17 without the written consent of the Majority Facility Lenders in respect
of each Facility adversely affected thereby; (E) reduce the percentage specified
in the definition of Majority Facility Lenders with respect to any Facility
without the written consent of all Lenders under such Facility; (F) after the
Restatement Effective Date, amend, modify or waive any provision of Section 5.2
without the written consent of the Majority Facility Lenders with respect of the
Revolving Facility, (G) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (H) amend, modify or
waive any provision of Section 2.6 or 2.7 without the written consent of the
Swingline Lender; or (I) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Lender.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
 
 
82

--------------------------------------------------------------------------------

 
(b) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, this Agreement or the other Loan Documents may be amended with the
written consent of the Administrative Agent, the Borrower and each of the
Lenders (or Persons that, following the effectiveness of such amendment, will
become Lenders) providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing, replacement or modification of all outstanding Term
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (1) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (2) if the final maturity date of such Replacement
Term Loans is not at least one year later than the final maturity date of the
Replaced Term Loans, the interest rate margin for such Replacement Term Loans
shall not be higher than the interest rate margin for such Replaced Term Loans
by more than 50 basis points, or if the interest rate margin of such Replacement
Term Loans does so exceed by more than 50 basis points, the interest rate margin
for the Replaced Term Loans shall be increased so that the interest rate margin
for such Replacement Term Loans is no greater than the interest rate margin for
the Replaced Term Loans plus 50 basis points; provided that, the interest rate
margins applicable to the Replacement Term Loans or the Replaced Term Loans
shall be determined in the manner set forth in Section 2.23(b) in respect of the
Incremental Term Loans) and (3) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing.
 
(c) In addition, notwithstanding the foregoing, this Agreement may be amended
without consent of the Lenders, so long as no Default or Event of Default shall
have occurred and be continuing, as follows:
 
(i)  to designate any Domestic Subsidiary of the Borrower as a Domestic
Subsidiary Borrower under the Revolving Facility upon (A) ten Business Days
prior notice to the Lenders (such notice to contain the name, primary business
address and taxpayer identification number of such Subsidiary), (B) the
execution and delivery by the Borrower, such Subsidiary and the Administrative
Agent of a Joinder Agreement, substantially in the form of Exhibit G (a “Joinder
Agreement”), providing for such Subsidiary to become a Subsidiary Borrower, (C)
the agreement and acknowledgment by the Borrower and each other Subsidiary
Borrower that the Guarantee and Collateral Agreement covers the Obligations of
such Subsidiary and (D) the delivery to the Administrative Agent of (1)
corporate or other applicable resolutions, other corporate or other applicable
documents, certificates and legal opinions in respect of such Subsidiary
reasonably equivalent to comparable documents delivered on the Closing Date and
(2) such other documents with respect thereto as the Administrative Agent shall
reasonably request; and


(ii)  to remove any Subsidiary as a Subsidiary Borrower upon execution and
delivery by the Borrower to the Administrative Agent of a written notification
to such effect and repayment in full of all Loans made to such Subsidiary
Borrower, cash collateralization of all L/C Obligations in respect of any
Letters of Credit issued for the account of such Subsidiary Borrower and
repayment in full of all other amounts owing by such Subsidiary Borrower under
this Agreement and the other Loan Documents (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement).


(d) Upon consummation of the DTA Acquisition, the Borrower may request that the
parties to this Agreement consider in good faith amendments to this Agreement or
the other Loan Documents in connection with the DTA Acquisition to accommodate
the operations of Dollar Target.
 
10.2 Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three
 
 
83

--------------------------------------------------------------------------------

 
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice or electronic transmission, when received, addressed as
follows in the case of Holdings, the Borrower and the Administrative Agent, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:
 
Holdings:
Avis Budget Holdings, LLC
 
6 Sylvan Way
Parsippany, New Jersey 07054
Attention:  David B. Wyshner
 
Telecopy:  (973) 496-5080
 
Telephone:  (973) 496-7938
   
Borrower:
Avis Budget Car Rental, LLC
 
6 Sylvan Way
Parsippany, New Jersey 07054
Attention:  David B. Wyshner
 
Telecopy:  (973) 496-5080
 
Telephone:  (973) 496-7938
   
Administrative Agent:
JPMorgan Chase Bank, N.A.
1111 Fannin Street
10th Floor
Houston, Texas 77002
 
Attn: Omar E. Jones
Telecopy: (713) 750-2938
Telephone: (713) 750-7912
   
with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
Floor 24
New York, NY 10179
Attention:  Robert Kellas
Telecopy:  212-270-5100
Telephone: 212-270-3560
 
   

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or
 
 
84

--------------------------------------------------------------------------------

 
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5 Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of Simpson Thacher
& Bartlett LLP and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the
Restatement Effective Date (in the case of amounts to be paid on the Restatement
Effective Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel to the
Lenders and of counsel to the Administrative Agent; provided, that the Borrower
shall not be liable for the fees and disbursements of more than one separate
firm for the Lenders (unless there shall exist an actual conflict of interest
among the Lenders) in connection with any one action or any separate but
substantially similar or related actions in the same jurisdiction, nor shall the
Borrower be liable for any settlement or extra-judicial resolution of claims
without the Borrower’s written consent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and similar taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (other than with respect to taxes, which shall be
governed exclusively by Section 2.19) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee; provided
further, that that the Borrower shall not be liable for the fees and
disbursements of more than one separate firm for any Indemnitees (unless there
shall exist an actual conflict of interest among such Indemnitees) in connection
with any one action or any separate but substantially similar or related actions
in the same jurisdiction, nor shall the Borrower be liable for any settlement or
extra-judicial resolution of such Indemnitees’ claims
 
 
85

--------------------------------------------------------------------------------

 
without the Borrower’s written consent.  Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
David B. Wyshner (Telephone No.  973-496-7938) (Telecopy No. 973-496-5080), at
the address of the Borrower set forth in Section 10.2, or to such other Person
or address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.  The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.
 
10.6 Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.


(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:


(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8(a) or (f) has occurred and is continuing,
any other Person; and provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received written notice thereof; and


(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund.


(C) the Issuing Lender, provided that no consent of the Issuing Lender shall be
required for an assignment of all or any portion of a Term Loan or Term
Commitment.


(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than, in
the case of the Revolving Facility, $5,000,000 or, in the case of the Term
Facility, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8(a) or (f) has occurred and is
 
 
86

--------------------------------------------------------------------------------

 
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;


(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
interest on the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Lender and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)(i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall
 
 
87

--------------------------------------------------------------------------------

 
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of, and shall be subject
to the limitations of, Sections 2.18, 2.19 and 2.20 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To the extent permitted by law, and subject to paragraph
(c)(ii) of this Section, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender. Each Lender that sells
a participation, acting solely for this purpose as an agent of the Borrower,
shall maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.


(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant shall not be entitled to receive any funds directly from the
Borrower in respect of Sections 2.18, 2.19, 2.20 or 10.7 unless such Participant
shall have provided to Administrative Agent, acting for this purpose as an agent
of the Borrower, such information as is required to be recorded in the Register
pursuant to paragraph (b)(iv) above as if such Participant were a Lender. No
Participant shall be entitled to the benefits of Section 2.19 unless such
Participant complies with Section 2.19(e) and (f) as though it were a Lender.


(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.


(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
 
             (f)  Notwithstanding the foregoing, any Conduit Lender may assign
any or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b).  Each of Holdings, the
Borrower, each Subsidiary Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.
 
 
 
88

--------------------------------------------------------------------------------

 
 
10.7 Adjustments; Set-off.  (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings, the Borrower or
any Subsidiary Borrower, any such notice being expressly waived by Holdings, the
Borrower and each Subsidiary Borrower to the extent permitted by applicable law,
upon any amount becoming due and payable by Holdings, the Borrower or any
Subsidiary Borrower hereunder (whether at the stated maturity, by acceleration
or otherwise), to set off and appropriate and apply against such amount any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of Holdings, the Borrower or such
Subsidiary Borrower, as the case may be.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
 
10.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
10.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.10 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
 
89

--------------------------------------------------------------------------------

 
10.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12 Submission To Jurisdiction; Waivers.  Each of the Agents, Lenders,
Holdings, the Borrower and the Subsidiary Borrowers hereby irrevocably and
unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
located in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings, the Borrower
or the relevant Subsidiary Borrower, as the case may be, at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided,
however, that nothing in this Section 10.12(e) shall limit or otherwise impair
the obligations of the Borrower under Section 10.5.
 
10.13 Judgment.  The obligations of the Borrower or any Subsidiary Borrower in
respect of this Agreement and the other Loan Documents due to any party hereto
shall, notwithstanding any judgment in a currency (the “judgment currency”)
other than the currency in which the sum originally due to such party is
denominated (the “original currency”), be discharged only to the extent that on
the Business Day following receipt by such party of any sum adjudged to be so
due in the judgment currency such party may in accordance with normal banking
procedures purchase the original currency with the judgment currency; if the
amount of the original currency so purchased is less than the sum originally due
under such judgment to such party in the original currency, the Borrower or such
Subsidiary Borrower, as the case may be, agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss,
and if the amount of the original currency so purchased exceeds the sum
originally due to any party to this Agreement, such party agrees to remit to the
Borrower such excess.  The provisions of this Section 10.13 shall survive the
termination of this Agreement and payment of the obligations of the Borrower and
the Subsidiary Borrowers under this Agreement and the other Loan Documents.
 
10.14 Acknowledgements.  Each of Holdings, the Borrower and the Subsidiary
Borrowers hereby acknowledges that:
 
 
90

--------------------------------------------------------------------------------

 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings, the Borrower or any Subsidiary Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and Holdings, the Borrower or any Subsidiary Borrower, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower or any Subsidiary Borrower and the
Lenders.
 
10.15 Releases of Guarantees and Liens.  (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below. The security interests granted
under any Loan Documents on any Collateral that is transferred pursuant to a
transaction permitted by Section 7.5 shall be released automatically upon
consummation of such Disposition.
 
(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than any unasserted contingent
indemnification obligations and obligations under or in respect of Specified
Swap Agreements and Specified Cash Management Agreements) shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding (or such Letters of Credit are Collateralized), the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.
 
10.16 Confidentiality.  Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates for performing the purposes of a Loan Document, (d) upon the request
or demand of any Governmental Authority, (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, after notice to the Borrower if reasonably feasible,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, after notice to the Borrower if reasonably feasible and not
otherwise prohibited, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any other
self-regulatory body or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan
 
 
91

--------------------------------------------------------------------------------

 
Document.


10.17 WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO, INCLUDING HOLDINGS,
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
10.18 USA Patriot Act.  Each Lender hereby notifies Holdings and the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender to identify
Holdings and the Borrower in accordance with the USA Patriot Act.
 
10.19 Effect of Amendment and Restatement.  Upon the Restatement Effective Date,
this Agreement shall amend, and restate as amended, the Existing Credit
Agreement (including any contingent amendments thereto), but shall not
constitute a novation thereof or in any way impair or otherwise affect the
rights or obligations of the parties thereunder (including with respect to Loans
and representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby.  The Existing Credit Agreement as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the Existing Credit Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the Existing Credit
Agreement contained herein were set forth in an amendment to the Existing Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the Existing Credit Agreement or such document,
instrument or agreement or as otherwise agreed by the required parties hereto or
thereto.
 


 
92

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
AVIS BUDGET HOLDINGS, LLC
 
By: /s/ Rochelle Tarlowe                                                      
Name:  Rochelle Tarlowe
Title:   Vice President and Treasurer
 
AVIS BUDGET CAR RENTAL, LLC
 
By: /s/ Rochelle Tarlowe                                                      
Name:  Rochelle Tarlowe
Title:   Vice President and Treasurer
 
 
JP MORGAN CHASE BANK, N.A.
Administrative Agent and as a Lender


By: /s/ Robert P. Kellas 
Name:  ROBERT P. KELLAS
 
Title:
EXECUTIVE DIRECTOR

 
DEUTSCHE BANK SECURITIES INC., as Syndication Agent
 
By: /s/David Lynch
Name:  David Lynch
Title:    Managing Director
 
By: /s/Scott Sartorius
Name:  Scott Sartorius
Title:    Managing Director
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender


By: /s/ Omayra Laucella 
Name:  Omayra Laucella
 
Title:
Vice President

 
By: /s/ Carin Keegan 
Name:  Carin Keegan
 
Title:
Director

 
 
 
 

--------------------------------------------------------------------------------

 
 
Citibank, N.A.
as a Lender


By: /s/ Sarah Terner 
Name:  Sarah Terner
 
Title:
Senior Vice President

 
Bank of America, N.A.,
as a Lender


By: /s/ L. Dustin Vincent 
Name:  L. Dustin Vincent
 
Title:
Managing Director

 
Credit Agricole Corporate & Investment Bank,
as a Lender


By: /s/ Michael Madnick 
Name:   Michael Madnick  
 
Title:
Managing Director

 
By: /s/ Yuri Muzichenko 
Name:  Yuri Muzichenko
 
Title:
Director

 
Barclays Bank PLC
as a Lender


By: /s/ Diane Rolfe 
Name:  Diane Rolfe
 
Title:
Director

 
Morgan Stanley Bank, N.A.
as a Lender


By: /s/ Sherrese Clarke 
Name:  Sherrese Clarke
 
Title:
Authorized Signatory

 
Morgan Stanley Senior Funding, Inc.
as a Lender


By: /s/ Sherrese Clarke 
Name:  Sherrese Clarke
 
Title:
Vice President

 
THE ROYAL BANK OF SCOTLAND PLC,
as a Lender


By: /s/ James Welch 
Name:  James Welch
 
Title:
Director

 
 
 
 

--------------------------------------------------------------------------------

 
 
THE BANK OF NOVA SCOTIA
as a Lender


By: /s/ David Mahmood 
Name:  David Mahmood
 
Title:
Managing Director

 
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH
as a Lender


By: /s/ Wilham Ginn 
Name:  Wilham Ginn
 
Title:
Executive Officer

 
ROYAL BANK OF CANADA
as a Lender


By: /s/ Meredith Majesty 
Name:  Meredith Majesty
 
Title:
Authorized Signatory

 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
as a Lender


By: /s/ David Noda 
Name:  David Noda
 
Title:
Managing Director

 
BANK OF MONTREAL
as a Lender


By: /s/ Karen Louie 
Name:  Karen Louie
 
Title:
Director

 
WESTPAC BANKING CORPORATION
as a Lender


By: /s/ Richard Yarnold 
Name:  Richard Yarnold
 
Title:
Senior Relationship Manager
Corporate & Institutional Banking

 



 
RAYMOND JAMES BANK, FSB
as a Lender


By: /s/ Alexander L. Rody 
Name:  Alexander L. Rody
Title:  Senior Vice President
 

